 

Exhibit 10.3

 

[EXECUTION COPY]

 

CONFIDENTIAL

 

BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE,
FENNER & SMITH
INCORPORATED
One Bryant Park
New York, New York  10036

REGIONS BANK,
REGIONS CAPITAL MARKETS,
A DIVISION OF REGIONS BANK
250 Park Avenue, 6th Floor
New York, New York 10177

 

CITIZENS BANK, N.A.
28 State Street
Boston, MA 02109

 

June 9, 2017



 

Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attention: Mr. Rick Hans

Executive Vice President and Chief Financial Officer

 

$1,650,000,000 Senior Secured Loan Facility
Second Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

Fred’s, Inc. (the “Company”) has advised Bank of America, N.A. (“Bank of
America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with
its designated affiliates, “MLPFS”, and together with Bank of America, “BofA”),
Regions Bank (“Regions Bank”), Regions Capital Markets, a division of Regions
Bank (“RCM”, and together with Regions Bank, “Regions”) and Citizens Bank, N.A.
(“Citizens” and together with BofA and Regions, individually, a “Commitment
Party” and collectively, the “Commitment Parties”) that it is seeking a new
senior secured asset-based loan facility in an aggregate principal amount of
$1,650,000,000 (the “Credit Facility”) in connection with its acquisition (the
“Acquisition”) of the business and operations consisting of not less than 865
but up to 1,200 retail stores and certain intellectual property, corporate
infrastructure and distribution centers of Rite Aid Corporation (collectively,
the “Acquired Business”) and to consummate the other transactions described in
the Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used herein but not otherwise defined shall
have the meanings assigned to them in the annexes to this letter, the
Transaction Description and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Term Sheet” and together with this second
amended and restated commitment letter, the Transaction Description, and the
annexes, exhibits and schedules to this second amended and restated commitment
letter, collectively, the “Commitment Letter”).

 

1.           Commitment. Each of Bank of America, Regions Bank and Citizens
(individually, an “Initial Lender” and collectively, “Initial Lenders”) is
pleased to advise the Company of its several and not joint commitment, in the
case of Bank of America to provide 50% of the aggregate principal amount of the
Credit Facility, in the case of Regions Bank to provide 30% of the aggregate
principal amount of the Credit Facility and in the case of Citizens to provide
20% of the aggregate principal amount of the Credit Facility, in each case,
allocated between the ABL Revolving Facility, the ABL FILO Term Facility and the
ABL IP Term Facility (as each such term is defined in the Term Sheet) on a
ratable basis on the terms set forth in this Commitment Letter (including the
Certain Funds Provision set forth herein), the second amended and restated fee
letter of even date herewith among the Commitment Parties (as hereinafter
defined) and the Company (the “Arranger Fee Letter”), the second amended and
restated fee letter of even date herewith between Regions and the Company (the
“Regions Fee Letter”), and the second amended and restated fee letter of even
date herewith between BofA and the Company (the “Lead Arranger Fee Letter” and,
together with the Arranger Fee Letter and the Regions Fee Letter, collectively,
the “Fee Letters”). The commitments of the Initial Lenders are several and not
joint. The Commitment Parties shall be severally liable in respect of their
respective commitments and all other obligations in this Commitment Letter and
in the Fee Letters and no Commitment Party shall be responsible for the
commitment or any other obligation of any other Commitment Party.

 



 

 

 

2.           Titles and Roles; Sell-Side Advisor. The Company hereby appoints
each of MLPFS, RCM and Citizens, in each case acting alone or through or with
branches or affiliates selected by it, to act as the joint lead arrangers and
joint bookrunners (in such capacities, each an “Arranger” and collectively, the
“Arrangers”). MLPFS in its capacity as Arranger is referred to herein as “Lead
Arranger.” Bank of America will act as sole and exclusive administrative agent
under the Credit Facility (in such capacity, the “Agent”), Bank of America and
Regions Bank will act as co-collateral agents under the Credit Facility (in such
capacities, the “Collateral Agents”), and Regions Bank will act as exclusive
syndication agent under the Credit Facility (in such capacity, the “Syndication
Agent”), in each case, for the Initial Lenders and any other parties to the
Credit Facility as lenders (individually a “Lender” and collectively “Lenders”).
Each of Arrangers, Agent, Collateral Agents and Syndication Agent will perform
the duties and exercise the authority customarily performed and exercised by it
in such role, subject to the terms below and Bank of America will be the sole
physical bookrunning manager. MLPFS will have “left” and highest placement in
the information memorandum and all marketing materials and other documentation
used in connection with the Credit Facility, RCM will have second placement and
appear immediately to the right of MLPFS in the information memorandum and all
marketing materials and other documentation used in connection with the Credit
Facility and Citizens will appear immediately to the right of RCM in the
information memorandum and all marketing materials and other documentation used
in connection with the Credit Facility. The Company agrees that no other agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letters) will be paid to any Lender in
connection with the Credit Facility unless Arrangers and the Company shall so
agree.

 

The parties acknowledge that MLPFS and/or its affiliates have been or may be
retained as the sell-side financial advisor to the Seller and/or the Acquired
Business (in such capacity, the “Financial Advisor”) in connection with the
Transactions. The Company agrees to any such retention, and further agrees not
to assert any claim the Company or any of its affiliates might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor or from
MLPFS’ and/or its affiliates’ arranging or providing or contemplating arranging
or providing financing for a competing bidder and, on the other hand, the
relationship of MLPFS and/or its affiliates with the Company and its affiliates
as described and referred to herein.

 

3.           Syndication. The Company agrees, and agrees to cause its
subsidiaries, to use commercially reasonable efforts to actively assist in
achieving a timely syndication that is mutually and reasonably satisfactory to
the Commitment Parties and the Company. The parties agree that syndication shall
be as set forth in Annex B to this Commitment Letter. The syndication of the
Credit Facility is not a condition to the closing of the Credit Facility.

 



2 

 

 

4.           Expenses and Indemnification. The Company agrees (a) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with their
due diligence, approval, documentation, syndication and closing of the Credit
Facility, whether incurred before or after the date hereof, including the
preparation and negotiation of this Commitment Letter, the Amended and Restated
Commitment Letter (as hereinafter defined) and the Original Commitment Letter
(as hereinafter defined) (including any amendment, amendment and restatement or
other modification hereto or thereto), and including reasonable attorneys’ fees
and legal expenses (provided that legal fees shall be limited to the reasonable
fees and disbursements of one counsel each for each Commitment Party and, in
addition, one local counsel in each appropriate jurisdiction), appraisal fees,
expenses related to the USA Patriot Act compliance and background checks,
electronic reporting system set-up fees (if any), filing and search charges,
recording taxes and field examination expenses and the enforcement of any of the
rights and remedies of the Commitment Parties under this Commitment Letter, in
each case regardless of whether the Credit Facility is closed, (b) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with the
retention of the Agent’s Advisor (as set forth in the Term Sheet) (such amounts
described in clauses (a) and (b), collectively, the “Expenses”) and (c) to
indemnify, defend, and hold harmless the Commitment Parties, each of their
affiliates, and each of their officers, directors, employees, agents, advisors,
and other representatives (each, an “Indemnified Person”) as set forth on Annex
A hereto. For the avoidance of any doubt, Expenses shall include all costs and
expenses associated with (x) one or more field exam reports of the Company and
the Acquired Business heretofore conducted by Richter Consulting, Inc. (which
field exam reports may have been, in part or in whole, previously conducted on
behalf of Wells Fargo Bank, National Association and subsequently provided to
the Commitment Parties) and (y) one or more inventory and prescription list
appraisal reports of the Company and the Acquired Business heretofore conducted
by Tiger Valuation Services, LLC (which appraisal reports may have been, in part
or in whole, previously conducted on behalf of Wells Fargo Bank, National
Association and subsequently provided to the Commitment Parties). All Expenses
are to be paid to Lead Arranger upon demand by any Commitment Party, together
with such advance funds on account of such charges and expenses as Lead Arranger
may from time to time request. The Company agrees that, once paid, none of the
Expenses shall be refundable under any circumstances, regardless of whether the
Credit Facility closes, and shall not be credited against any other amount
payable by the Company to any Commitment Party in connection with the Credit
Facility or otherwise.

 

5.           Fees. As consideration for the commitments and agreements of the
Commitment Parties hereunder, the Company agrees to pay the fees described in
the Term Sheet and the Fee Letters as and when required pursuant to the terms
thereof and subject to the conditions set forth therein. The terms of the Fee
Letters are an integral part of each Commitment Party’s commitment and other
obligations hereunder. Each of the fees described herein and in the Fee Letters
shall be nonrefundable when paid. All fees payable hereunder and under the Fee
Letters will be paid in immediately available funds. The obligation to pay any
fee provided for herein or therein or to cause any such fee to be paid will be
joint and several with any other party having such an obligation, shall be
absolute and unconditional and shall not be subject to reduction by way of
setoff or counterclaim.

 

6.           Conditions. The commitments of each of the Commitment Parties under
this Commitment Letter and its obligations to make Revolving Loans and issue
Letters of Credit (each as defined in the Term Sheet) on the Closing Date are
subject solely to: (a) since January 28, 2017, there shall not have been any
event or circumstances that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Target Material Adverse Effect (as such term
is defined below) that is continuing and (b) the satisfaction of (or procurement
of a waiver of) the conditions set forth in Exhibit C to this Commitment Letter.
For the avoidance of doubt, the compliance by the Company with its obligations
under this Commitment Letter and the Fee Letters, other than satisfaction by the
Company of (or procurement of a waiver of) the conditions described (x) in
Section 6(a) and (y) on Exhibit C, is not a condition to the closing and initial
funding of the Credit Facility on the Closing Date.

 



3 

 

 

The term “Target Material Adverse Effect” means a material adverse effect on the
financial condition or results of operations of the Acquired Stores, taken as a
whole, but shall not be deemed to include any adverse effect arising out of,
resulting from or attributable to: (a) an event or circumstance or series of
events or circumstances affecting (i) the United States (or any other country or
jurisdiction) or the global economy generally or capital, financial, banking,
credit or securities markets generally, including changes in interest or
exchange rates, (ii) political conditions generally of the United States or any
other country or jurisdiction in which Seller or its Affiliates operates or
(iii) any of the industries generally in which Seller or any customers thereof
operates (including demand for, and the availability and pricing of,
pharmaceutical drugs) or in which products or services of the Acquired Stores
are used or distributed, (b) the negotiation, execution or the announcement of,
the consummation of the transactions contemplated by, or the performance of
obligations under, the Acquisition Agreement or the other Transaction
Agreements, including effects related to compliance with the covenants or
agreements contained therein or the failure to take any action as a result of
any restrictions or prohibitions set forth therein, and any adverse effect
proximately caused by (A) shortfalls or declines in revenue, margins or
profitability, (B) loss of, or disruption in, any customer, supplier, and/or
vendor relationships, or (C) loss of any personnel, (c) any changes in
applicable Law or U.S. GAAP, or accounting principles, practices or policies
that Seller is required to adopt, or the enforcement or interpretation thereof,
(d) actions specifically permitted to be taken or omitted pursuant to the
Acquisition Agreement or taken with Buyer’s consent, (e) the effect of any
action taken by Buyer or its Affiliates with respect to the transactions
contemplated hereby or with respect to Seller or its Affiliates, (f) any acts of
God, including any earthquakes, hurricanes, tornadoes, floods, tsunami, or other
natural disasters, or any other damage to or destruction of Assets caused by
casualty, (g) any hostilities, acts of war (whether or not declared), sabotage,
terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions, (h) any
failure to meet internal or published projections, estimates or forecasts of
revenues, earnings, or other measures of financial or operating performance for
any period (provided that the underlying causes of such failures (subject to the
other provisions of this definition) shall not be excluded) or (i) any adverse
change or effect that is cured prior to Closing (or each Subsequent Closing, as
applicable); provided, however, that if the event or circumstance described in
any of the foregoing clauses (a) or (c), individually or in the aggregate, has a
disproportionate effect on the Acquired Stores relative to other industry
participants, the exception described in any of the foregoing clauses (a) or (c)
shall not apply with respect to the portion of such event or circumstance that
had such a disproportionate effect on the Acquired Stores. Capitalized terms
used in this paragraph have the meanings given to such terms in the Acquisition
Agreement.

 



4 

 

 

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letters, the Loan Documents (as defined in the Term Sheet) or any other
agreement entered into by a Commitment Party concerning the financing of the
Acquisition contemplated hereby to the contrary, (a) the only representations
and warranties the accuracy of which shall be a condition to the initial funding
under the Credit Facility on the Closing Date shall be (i) such of the
representations and warranties made by the Seller or any of its affiliates in
the Acquisition Agreement as are material to the interests of Agent, Collateral
Agents, Arrangers and Lenders, but only to the extent that the Company or any of
its affiliates has the right to terminate the Company’s (or such of its
affiliates’) obligations under the Acquisition Agreement (or to not consummate
the Acquisition) as a result of a breach of such representations and warranties
in the Acquisition Agreement (the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Loan Documents shall be in a form such that they do not provide for additional
conditions to the initial funding under the Credit Facility on the Closing Date
if the conditions set forth in this Section 6 are satisfied (it being understood
that, (i) to the extent any collateral (including the perfection of any security
interest therein) is not or cannot be provided on the Closing Date (other than
(A) the pledge and perfection of collateral with respect to which a lien may be
perfected upon closing solely by the filing of financing statements under the
Uniform Commercial Code in the jurisdiction of organization of each Loan Party,
and (B) the pledge and perfection of security interests in the equity interests
of subsidiaries owned by the Loan Parties (after giving effect to the
Acquisition); the assets described in clauses (A) and (B) being referred to as
the “Specified Collateral”) after the use of commercially reasonable efforts by
the Company (and the Seller to the extent provided for in the Acquisition
Agreement) to do so, then the provision of such collateral or perfection of any
such lien or security interest in such collateral shall not constitute a
condition precedent to the initial funding under the Credit Facility on the
Closing Date, but shall be required to be provided within 60 days after the
Closing Date, subject to such extensions as are agreed to by the Arrangers). For
purposes hereof, “Specified Representations” means representations and
warranties of the Loan Parties in the Loan Documents relating to organization,
existence, organizational power and authority to enter into the Loan Documents;
due authorization, execution, delivery, enforceability of such Loan Documents;
solvency as of the Closing Date (after giving effect to the Transactions) of the
Company and its subsidiaries (in form and scope consistent with the solvency
certificate to be delivered pursuant to Exhibit C hereto); no conflicts of the
Loan Documents with organizational documents or material laws; Federal Reserve
margin regulations; the Investment Company Act; USA Patriot Act; use of proceeds
not violating (i) laws applicable to sanctioned persons, (ii) laws and
regulations promulgated by OFAC, and (iii) anti-money laundering laws or the
Foreign Corrupt Practices Act; and the creation, perfection and priority of the
security interests (subject to customary permitted liens) granted in the
collateral (subject in all respects to the foregoing provisions of this
paragraph). This paragraph and the provisions herein are referred to herein as
the “Certain Funds Provision”.

 

7.           Confidentiality. The Company agrees that this Commitment Letter
(including the Term Sheet) and the Fee Letters are for its confidential use only
and that neither its existence, nor the terms hereof or thereof, will be
disclosed by the Company to any person other than (a) its officers, directors
(or equivalent managers), employees, accountants, affiliates, independent
auditors, attorneys, and other advisors, and then only on a “need-to-know” basis
in connection with the Transactions and on a confidential basis, (b) the Seller
and Walgreens Boots Alliance, Inc. and their respective officers, directors (or
equivalent managers), employees, accountants, independent auditors, attorneys,
and other advisors of each of the Seller and Walgreens Boots Alliance, Inc., and
then only on a “need-to-know” basis, in connection with their consideration of
the Transactions and on a confidential basis (provided that, with respect to the
Fee Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto). The foregoing notwithstanding, the Company
(and, in the case of clause (ii) below, each of the Seller and Walgreens Boots
Alliance, Inc.) may (i) provide a copy of this Commitment Letter (and the Fee
Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto) to potential lenders under the Term Loan
Facility and their officers, directors (or equivalent managers), employees,
accountants, affiliates, attorneys, and other advisors involved in the related
commitments subject to confidentiality provisions similar to those provided
herein, (ii) following the acceptance of the Company of this Commitment Letter
and the Fee Letters, file or make such other public disclosures of the terms and
conditions hereof (including the Term Sheet, but not including the Fee Letters)
as it is required by law, in the opinion of its counsel, to make and (iii)
disclose this Commitment Letter and Fee Letters in connection with any exercise
of its remedies in respect hereof and thereof.

 



5 

 

 

Each Commitment Party agrees that material, non-public information regarding the
Company and its subsidiaries and the Acquired Business, their operations,
assets, and existing and contemplated business plans shall be treated by it in a
confidential manner, and shall not be disclosed by it to persons who are not
parties to this Commitment Letter, except: (i) to its officers, directors,
employees, attorneys, advisors, accountants, auditors, and consultants to such
Commitment Party on a “need to know” basis in connection with Transactions and
on a confidential basis, (ii) to subsidiaries and affiliates of such Commitment
Party, provided that any such subsidiary or affiliate shall have agreed to
receive such information hereunder subject to the terms of this paragraph, (iii)
to regulatory authorities with jurisdiction over such Commitment Party or its
affiliates, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that prior to any disclosure
under this clause (iv), the disclosing party agrees to provide the Company with
prior notice thereof, to the extent that it is practicable to do so and to the
extent that the disclosing party is permitted to provide such prior notice to
the Company pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
by the Company (not to be unreasonably withheld or delayed), (vi) as requested
or required by any governmental authority pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi) the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
disclosure by such Commitment Party in violation of the terms hereof), (viii) in
connection with any proposed assignment or participation of such Commitment
Party’s interest in the Credit Facility, provided that any such proposed
assignee or participant shall have agreed to receive such information subject to
the terms of this paragraph or as provided below, (ix) to the extent that such
information was already in the possession of such Commitment Party or its
affiliates or is independently developed by it or them, (x) to the extent that
such information was received by such Commitment Party from a third party, that
is not, to its knowledge, subject to confidentiality obligations owing to the
Company, and (xi) for purposes of establishing a “due diligence” defense and in
connection with any litigation or other adverse proceeding involving any parties
to this Commitment Letter or the Fee Letters. This paragraph shall terminate on
the second anniversary of the date of the Original Commitment Letter.

 

Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that (i) each Commitment Party shall have the right to provide
information concerning the Credit Facility to loan syndication and reporting
services, and (ii) that the Projections, the Marketing Materials and all other
information provided by or on behalf of the Company and its affiliates to a
Commitment Party regarding the Company and its affiliates and the Transactions
in connection with the Credit Facility may be disseminated by or on behalf of
such Commitment Party to prospective lenders and other persons, who have agreed
to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with the standard loan
syndication practices of such Commitment Party (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other meetings).
Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that a Commitment Party may share with its affiliates any information
relating to the Credit Facility, the Company or its subsidiaries or the Acquired
Business for purposes of the evaluation, negotiation, documentation and
syndication of the Credit Facility and on and after the Closing Date, may
disclose information relating to the Credit Facility to Gold Sheets and other
publications or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and that a Commitment Party may otherwise use the corporate
name and logo of the Company or its subsidiaries or the Acquired Business in
“tombstones” or other advertisements, marketing materials or public statements.

 



6 

 

 

8.           Information. The Company hereby represents and warrants (but
limited, solely in the case of the Acquired Business, to the best of its
knowledge) that (i) all written information, other than Projections (as defined
below) and other than forward-looking information and information of a general
economic nature or industry specific information, which has been or is hereafter
made available to the Arrangers by or on behalf of the Company or its
subsidiaries or any of their representatives in connection with the Company and
its subsidiaries and the Acquired Business (“Information”), as and when
furnished, is or will be, when furnished and taken as a whole, correct in all
material respects and does not or will not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (ii) all
financial projections concerning the Company and its subsidiaries and the
Acquired Business that have been or are hereafter made available to Arrangers or
prospective Lenders by the Company or its subsidiaries (the “Projections”), have
been or will be prepared in good faith based upon assumptions that are believed
by the Company to be reasonable at the time made and made available to the
Arrangers (it being understood that projections by their nature are inherently
uncertain and that, even though the Projections are prepared in good faith on
the basis of assumptions believed to be reasonable at the time such Projections
were prepared, the results reflected in the Projections may not be achieved and
actual results may differ and such differences may be material). If at any time
the Company becomes aware that any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made at
such time, then the Company will promptly supplement the Information and
Projections so that such representations will be correct in all material
respects under those circumstances. The Company agrees to furnish, or cause to
be furnished (using commercially reasonable efforts with respect to the Acquired
Business), to each Commitment Party such Information and Projections as it may
reasonably request and to supplement the Information and the Projections from
time to time until the earlier of the Closing Date and the occurrence of a
Successful Syndication (as defined in the Arranger Fee Letter). In arranging and
syndicating each Credit Facility, Arrangers and Lenders will be using and
relying on the Information and the Projections without independent verification
thereof. Notwithstanding anything to the contrary contained in this Commitment
Letter or the Fee Letters, none of the accuracy of any representation under this
Section 8, the provision of any supplement to any Information or the
Projections, nor the accuracy of any such supplement shall constitute a
condition precedent to the closing and/or initial funding of any of the Credit
Facility on the Closing Date.

 

9.           Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities. The Company acknowledges that each Commitment Party or one or more
of its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company may have conflicting interests regarding the transactions
described herein or otherwise. The Company also acknowledges that the Commitment
Parties do not have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to the Company,
confidential information obtained by a Commitment Party from other companies
(including the Seller).

 

Each of the parties hereto further acknowledges that Regions and BofA are
currently providing debt financing and other services to the Company in respect
of which Regions and BofA may have conflicting interests regarding the
transactions described herein or otherwise. Each of the parties hereto also
acknowledges that neither Regions or BofA have any obligation to any other
Commitment Party to disclose confidential information obtained by Regions or
BofA in connection with such existing debt financing.

 



7 

 

 

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and a Commitment
Party, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Commitment Letter, irrespective of
whether such Commitment Party or one or more of its affiliates has advised or is
advising the Company on other matters, (b) each Commitment Party, on the one
hand, and the Company, on the other hand, has an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of such Commitment Party, (c) the Company is
capable of evaluating and understanding, and it understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) the Company has been advised that each Commitment Party or one or
more of its affiliates is engaged in a broad range of transactions that may
involve interests that differ from its interests and that such Commitment Party
does not have any obligation to disclose such interests and transactions to it
by virtue of any fiduciary, advisory or agency relationship, and (e) the Company
waives, to the fullest extent permitted by law, any claims it may have against a
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Commitment Parties shall not have any liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including its stockholders, employees or creditors. For the avoidance
of doubt, the provisions of this paragraph apply only to the transactions
contemplated by this Commitment Letter and the relationships and duties created
in connection with the transactions contemplated by this Commitment Letter.

 

The Company further acknowledges that one or more of the affiliates of any
Commitment Party are full service securities firm engaged in securities trading
and brokerage activities as well as providing investment banking and other
financial services. In the ordinary course of business, each Commitment Party or
one or more of its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their respective own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company, and
other companies with which the Company may have commercial or other
relationships. With respect to any debt or other securities and/or financial
instruments so held by a Commitment Party or one or more of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In particular, the Company acknowledges that the Company has been advised of the
role of MLPFS and/or its affiliates as Financial Advisor and that, in such
capacity, (i) the Financial Advisor may recommend to the Seller that the Seller
not pursue or accept the offer or proposal of the Company for the acquisition of
the Acquired Business, (ii) the Financial Advisor may advise the Seller and/or
the Acquired Business in other manners adverse to the interests of the Company,
including, without limitation, by providing advice on pricing, leverage levels,
and timing and conditions of closing with respect to the bid by the Company,
taking other actions with respect to the bid of the Company and taking action
under any definitive agreement between the Company, Seller and/or the Acquired
Business, and (iii) the Financial Advisor may possess information about the
Seller and/or the Acquired Business, the acquisition of the Acquired Business,
and other potential purchasers and their respective strategies and proposals,
but the Financial Advisor shall have no obligation to disclose to the Company
the substance of such information or the fact that it is in possession thereof.
In addition, the Company acknowledges that any of the Arrangers or Commitment
Parties or their respective affiliates may be arranging or providing (or
contemplating arranging or providing) a committed form of acquisition financing
to other potential purchasers of the Acquired Business and that, in such
capacity, such Arranger, Commitment Party or affiliate may acquire information
about the Acquired Business, the sale thereof, and such other potential
purchasers and their strategies and proposals, but such party shall have no
obligation to disclose to the Company the substance of such information or the
fact that such party is in possession thereof.

 

10.        USA Patriot Act. Each Commitment Party hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “USA Patriot Act”), the
Commitment Parties and the other Lenders may be required to obtain, verify and
record information that identifies the Loan Parties (as defined in the Term
Sheet), which information includes the name, address, tax identification number
and other information regarding the Loan Parties that will allow the Commitment
Parties and other Lenders to identify the Loan Parties in accordance with the
USA Patriot Act. This notice is given in accordance with the requirements of the
USA Patriot Act and is effective as to each Lender.

 



8 

 

 

11.        Entire Agreement. This Commitment Letter contains the entire
commitment of the Commitment Parties for this transaction and, upon acceptance
by the Company, supersedes all prior proposals, commitment letters,
negotiations, discussions and correspondence (including, without limitation, the
Amended and Restated Commitment Letter and the Original Commitment Letter (in
each case, except to the extent provided herein)). This Commitment Letter may
not be contradicted by evidence of any alleged oral agreement. No party has been
authorized by a Commitment Party to make any oral or written statements
inconsistent with this Commitment Letter. This Commitment Letter is addressed
solely to the Company and is not intended to confer any obligations to or on, or
benefits to or on, any third party (other than the Indemnified Persons). Each of
the parties hereto agrees that, if executed and accepted by the parties in the
manner required herein, each of this Commitment Letter and the Fee Letters is a
binding and enforceable agreement with respect to the subject matter contained
herein or therein (including the obligation of the parties to negotiate the Loan
Documents in good faith); it being acknowledged and agreed that the initial
funding of the Credit Facility is subject solely to the satisfaction of the
conditions specified in Section 6 hereof, including the execution and delivery
of the relevant Loan Documents by the parties hereto in a manner consistent with
this Commitment Letter (including the applicable Documentation Principles and
the obligation to negotiate in good faith); provided that nothing contained in
this Commitment Letter obligates the Company or any of its affiliates to
consummate the Acquisition or to draw down any portion of the Credit Facility.

 

12.        Surviving Provisions. The expense and indemnification, sharing
information; absence of fiduciary relationship; affiliate transactions,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or
termination of the commitments of the Commitment Parties described herein;
provided that, upon the execution and effectiveness of such definitive financing
documentation, to the extent subject to, and covered by the provisions of such
financing documentation, the provisions hereof with respect to expense,
indemnification and confidentiality shall be superseded thereby.

 

13.        Counterparts. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission or other electronic means
(including an email with a “pdf”) shall be effective as delivery of a manually
executed counterpart hereof.

 



9 

 

 

14.        No Assignment by Company; Governing Law. This Commitment Letter may
not be assigned by the Company without the prior written consent of each
Commitment Party and may not be amended, waived or modified, except in writing
signed by each Commitment Party and the Company. This Commitment Letter and the
Fee Letters, the rights of the parties hereto or thereto with respect to all
matters arising hereunder or related hereto, and any and all claims,
controversies or disputes arising hereunder or related hereto shall be governed
by, and construed in accordance with, the law of the State of New York, but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York, provided that, notwithstanding the preceding sentence and the governing
law provisions of this Commitment Letter and the Fee Letters, it is understood
and agreed that (a) the interpretation of the definition of “Target Material
Adverse Effect” (and whether or not a Target Material Adverse Effect has
occurred), (b) the determination of the accuracy of any Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof the Company or
any of its affiliates has the right to terminate its or their obligations under
the Acquisition Agreement or to decline to consummate the Acquisition and (c)
the determination of whether the Acquisition has been consummated in accordance
with the terms of the Acquisition Agreement and, in any case, claims or disputes
arising out of any such interpretation or determination or any aspect thereof,
in each case, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. Each
of the parties hereto agrees that all claims, controversies, or disputes arising
hereunder or hereto shall be tried and litigated only in the state courts, and
to the extent permitted by applicable law, federal courts, in each case located
in New York County, New York and each of the parties hereto submits to the
exclusive jurisdiction and venue of such courts relative to any such claim,
controversy or dispute. It is understood that with respect to any suit, action
or proceeding arising out of or relating to the Acquisition Agreement or the
transactions contemplated thereby and which does not involve this Commitment
Letter, the Credit Facility or claims by or against the Company, any Commitment
Party or Lenders or any Indemnified Person, the immediately preceding sentence
shall not override any jurisdiction provision set forth in the Acquisition
Agreement.

 

Notwithstanding anything to the contrary contained herein, the parties hereby
agree that MLPFS may, without notice to the Company or any other Commitment
Party, assign its rights and obligations under this Commitment Letter and the
Fee Letters to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Commitment Letter.

 

15.        JURY TRIAL WAIVER. EACH COMMITMENT PARTY AND THE COMPANY EACH WAIVES
ITS RIGHT TO A JURY TRIAL IN RESPECT OF ANY CLAIM, CONTROVERSY, OR DISPUTE
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY
OR ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY OR
ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER.

 

16.        Amendment and Restatement. This Commitment Letter amends and restates
in its entirety that certain amended and restated commitment letter dated as of
January 18, 2017 (as in effect immediately prior to effectiveness of this
Commitment Letter, the “Amended and Restated Commitment Letter”), which Amended
and Restated Commitment Letter amended and restated that certain commitment
letter dated as of December 19, 2016 (as amended by that certain joinder letter
dated as of December 23, 2016, and as in effect immediately prior to
effectiveness of the Amended and Restated Commitment Letter, the “Original
Commitment Letter”) among the Commitment Parties (or their applicable
affiliates) and the Company.

 



10 

 

 

17.       Acceptance and Termination. This Commitment Letter will be of no force
and effect unless executed by each Commitment Party and a counterpart hereof is
accepted and agreed to by the Company and, as so accepted and agreed to,
received by Bank of America by 11:59 p.m. (Central time) on June 9, 2017,
together with the Fee Letters as duly authorized, executed and delivered by the
Company, provided that the Lead Arranger Fee Letter shall only be delivered to
BofA and the Regions Fee Letter shall only be delivered to Regions. The
commitment of each Commitment Party under this Commitment Letter, if accepted
and agreed to by the Company as provided in the immediately preceding sentence,
will terminate (unless the Closing Date occurs on or prior thereto) upon the
earliest of (i) 5:00 p.m. on July 31, 2017 (the “Stated Commitment Termination
Date”); provided that upon the written request of the Company to the Commitment
Parties made prior to the occurrence of the Stated Commitment Termination Date
(which written request may only be made once), the Stated Commitment Termination
Date may, at the sole discretion of the Company (but subject to the terms and
conditions set forth in this Commitment Letter and the Fee Letters), be extended
to a time not later than 5:00 p.m. on October 31, 2017 (such later time, the
“Extended Commitment Termination Date”), (ii) the closing of the Acquisition
without the closing of the Credit Facility, or (iii) after delivery of a fully
executed and effective Acquisition Agreement, the termination or expiration of
the Acquisition Agreement; provided that the termination of any commitment or
this Commitment Letter pursuant to this sentence does not prejudice your rights
and remedies in respect of any breach of this Commitment Letter that occurred
prior to any such termination.

 

[Signature Pages to Follow]

 

11 

 

 

If the Company accepts and agrees to the foregoing, please so indicate by
executing and returning the enclosed copy of this letter to Bank of America,
together with the Fee Letters. We look forward to continuing to work with you to
complete this transaction. 

 



  Very truly yours,             BANK OF AMERICA, N.A.             By: /s/ Adam
Cady     Name:   Adam Cady     Title:     Managing Director             MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED           By: /s/ Adam Cady    
Name:   Adam Cady     Title:     Managing Director  

 

Project Flintstone - Second Amended and Restated ABL Commitment Letter

  

 

 

 



          REGIONS BANK             By: /s/ Louis Alexander     Name:   Louis
Alexander     Title:     Managing Director             REGIONS CAPITAL MARKETS,
A DIVISION OF REGIONS BANK           By: /s/ Nikki Stephenson     Name:   Nikki
Stephenson     Title:     Director  

 

Project Flintstone - Second Amended and Restated ABL Commitment Letter

  

 

 

 



          CITIZENS BANK, N.A.             By: /s/ Alex D’Alessandro    
Name:   Alex D’Allesandro     Title:     Senior Vice President             By:
/s/ Brad Mascott     Name:   Brad Mascott     Title:     Managing Director  

 

Project Flintstone - Second Amended and Restated ABL Commitment Letter

 

 

 

 

Accepted and agreed to 

as of the date first above written: 



      FRED’S, INC.         By: /s/ Michael K. Bloom   Name:   Michael K. Bloom  
Title:     Chief Executive Officer  

 

Project Flintstone - Second Amended and Restated ABL Commitment Letter

 

 

 

 

ANNEX A

 

Indemnification Provisions

 

To the fullest extent permitted by applicable law, the Company (the
“Indemnifying Person”) agrees that it will indemnify, defend, and hold harmless
each of the Indemnified Persons from and against (i) any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and (ii) any and all actions, suits, proceedings and
investigations in respect thereof, and (iii) any and all legal costs (provided,
that, the obligations to reimburse any Indemnified Person for legal fees and
expenses shall be limited to reasonable legal fees and expenses of one firm of
counsel for all such Indemnified Persons and if necessary, of one local counsel
in each appropriate jurisdiction (and, to the extent required by the subject
matter, one specialist counsel for each such specialized area of law in each
appropriate jurisdiction) and in the case of an actual or perceived conflict of
interest, one counsel for such affected Indemnified Person) or other costs,
expenses or disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, proceeding or investigation (whether or not in
connection with litigation in which any of the Indemnified Persons is a party)
and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, resulting from any act or omission of any of the Indemnified
Persons), directly or indirectly, caused by, relating to, based upon, arising
out of or in connection with (a) the Transactions or (b) the Commitment Letter,
the Amended and Restated Commitment Letter, the Original Commitment Letter or
the Fee Letters; provided that such indemnity agreement shall not apply to any
portion of any such loss, claim, damage, obligation, penalty, judgment, award,
liability, cost, expense or disbursement of an Indemnified Person to the extent
it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. These Indemnification Provisions shall be
in addition to any liability which the Indemnifying Person may have to the
Indemnified Persons.

 

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Person with reasonable promptness; provided that any failure by
any of the Indemnified Persons to so notify the Indemnifying Person shall not
relieve the Indemnifying Person from its obligations hereunder. The Indemnified
Persons shall have the right to retain counsel of their choice to represent
them, and the Indemnifying Person shall pay the reasonable fees, expenses, and
disbursement of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Indemnifying Person
and any counsel designated by the Indemnifying Person. The Indemnifying Person
shall be liable for any settlement of any claim against any of the Indemnified
Persons made with its written consent, which consent shall not be unreasonably
withheld. Without the prior written consent of the applicable Indemnified
Person, the Indemnifying Person shall not settle or compromise any claim, unless
(i) such Indemnified Person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution has given
his, her or its prior written consent or (ii) the settlement, compromise,
consent or termination (A) includes an express unconditional release of all
Indemnified Persons and their respective affiliates from all losses, claims,
damages, expenses and liabilities, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with such claim, (B) does
not include any statements as to or any findings (or admissions) of fault,
culpability or failure to act by or on behalf of any Indemnified Person and (C)
is paid by the Indemnifying Person in cash.

 



16 

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Person, on the one hand, and the applicable Indemnified Persons, on
the other hand, shall contribute to the losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements to
which the applicable Indemnified Persons may be subject in accordance with the
relative benefits received by the Indemnifying Person, on the one hand, and the
applicable Indemnified Persons, on the other hand, and also the relative fault
of the Indemnifying Person, on the one hand, and the applicable Indemnified
Persons collectively and in the aggregate, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and the relevant equitable considerations shall also be
considered, provided, that, no Indemnified Person shall be liable for any fault,
fraud, tort, or breach of any other Indemnified Person or for a claim or cause
of action against such other Indemnified Person. No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
person who is not also found liable for such fraudulent misrepresentation.

 

Neither expiration nor termination of the commitment of a Commitment Party under
the Commitment Letter or funding or repayment of the loans under the Credit
Facility shall affect these Indemnification Provisions which shall remain
operative and continue in full force and effect.

 

No Indemnified Person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks,
SyndTrak or other similar transmission systems in connection with the Credit
Facility, unless to the extent it is found in a final non-appeable judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
from the gross negligence or willful misconduct of such Indemnified Person. In
addition, no Indemnified Person shall be responsible or liable for special,
indirect, consequential, exemplary, incidental or punitive damages which may be
alleged as a result of this Commitment Letter or the Fee Letters and the
Company, on behalf of itself and each of its affiliates, irrevocably and
unconditionally waives any right to seek such damages for any claim that may be
alleged as a result of any breach, or as a result, of this Commitment Letter or
any element of the transactions contemplated hereby.

 

17 

 

 

ANNEX B

 

Syndication Provisions

 

Arrangers will be entitled, in consultation with the Company, to manage all
aspects of the syndication of the Credit Facility, including decisions as to the
selection of prospective lenders to be approached and included, the timing of
all offers to prospective lenders, the amount offered, the allocation and
acceptance of prospective commitments, the amount of compensation payable to
prospective lenders, and any titles to be awarded to such prospective lenders.
The Company agrees that no Lender in such capacity will receive any compensation
for its participation in the Credit Facility except as expressly agreed to and
offered by the Arrangers. In any event Arrangers will not syndicate to (i) any
natural person, (ii) those banks, financial institutions and other institutional
lenders and investors that have been separately identified in writing by the
Company to Arrangers prior to the date of the Original Commitment Letter, (iii)
those persons that are competitors of the Company that are separately identified
by the Company to Arrangers in writing (it being understood and agreed that any
bona fide debt funds or any financial investors in such persons shall not
constitute a competitor thereof) prior to the date of the Original Commitment
Letter or from time to time thereafter (and if after the date of the Original
Commitment Letter subject to the approval of Arrangers and provided that such
notice shall not apply to retroactively disqualify any parties that have
previously acquired an assignment of or participation interest in the
commitments in respect of the Credit Facility), and (iv) in the case of each of
clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers (clauses (i), (ii), (iii) and (iv) above, collectively, “Disqualified
Lenders”).

 

Until the earlier of 60 days after the Closing Date and a Successful Syndication
(as defined in the Arranger Fee Letter), the Company agrees to cooperate, and to
use commercially reasonable efforts to cause the Seller (including the Acquired
Business) to cooperate, and in each case to assist Arrangers in completing a
Successful Syndication. To assist Arrangers in their syndication efforts,
without limiting the foregoing, the Company agrees, upon the reasonable request
of Lead Arranger, to:

 

(a) make senior management and representatives of the Company, and using
commercially reasonable efforts, management and representatives of the Acquired
Business, if requested, available to participate in meetings and to provide
information to prospective lenders in a timely manner at such times and places
as Lead Arranger may reasonably request,

 

(b) use commercially reasonable efforts to ensure that the syndication efforts
of the Arrangers benefits from the existing lending relationships of the Company
and the Seller,

 

(c) at the expense of the Company, host, with the Arrangers, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with the Lead Arranger with respect to the
presentations to be made at any such Lender Meeting, and making available
appropriate officers and other representatives of the Company (and using
commercially reasonable efforts, senior management and representatives of the
Acquired Business) to attend and participate, and allowing Arrangers to
participate in rehearsing such presentations prior to such Lender Meetings, as
reasonably requested by Lead Arranger, and

 



18 

 

 

(d) promptly prepare and provide (and to use its commercially reasonable efforts
to cause the Acquired Business to assist in the preparing and providing) to
Arrangers such information with respect to the Company and its subsidiaries
(including the Acquired Business) and the Transactions as Arrangers may
reasonably request, including, without limitation, (i) an updated confidential
information memorandum that includes information with respect to the Company and
its subsidiaries (including the Acquired Business) and the Transactions as
Arrangers may reasonably request, including the Projections, all in form and
substance reasonably satisfactory to the Arrangers (the “Marketing Materials”),
and (ii) a version of the Marketing Materials (the “Public Information
Materials”) that does not contain Projections or other material non-public
information concerning the Company and its subsidiaries (including the Acquired
Business) or its securities for purposes of the United States federal and state
securities laws (“Material Non-Public Information”).

 

The Company understands that in arranging and syndicating the Credit Facility,
Arrangers may use and rely on the Marketing Materials without independent
verification thereof. Until the earlier of 60 days after the Closing Date and a
Successful Syndication, the Company will promptly notify the Arrangers of any
changes in circumstances that could be expected to call into question the
continued reasonableness of any assumption underlying the Projections and agrees
to update the Marketing Materials as may be reasonably requested by Arrangers.

 

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company
and its subsidiaries (including the Acquired Business) or their securities (such
lenders, “Public Lenders;” all other lenders, “Private Lenders”), the Company
agrees to provide the Arrangers with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
Material Non-Public Information therein and (b) to prospective Private Lenders,
the Company agrees to provide Arrangers with a customary letter authorizing the
dissemination of those materials. In addition, at the request of Arrangers, the
Company will identify Public Information Materials by clearly and conspicuously
marking the same as “PUBLIC.” The Company agrees that the Arrangers may
distribute the following documents to all prospective lenders, unless the
Company advises the Arrangers in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (i) administrative materials
for prospective lenders such as lender meeting invitations and funding and
closing memoranda, and (ii) other materials intended for prospective lenders
after the initial distribution of the Marketing Materials, including drafts and
final versions of the definitive documentation for the Credit Facility. If the
Company advises the Arrangers that any of the foregoing items should be
distributed only to Private Lenders, then Arrangers agree not to distribute such
materials to Public Lenders without the prior written consent (including by
email) of the Company, not to be unreasonably withheld or delayed.

 

To ensure an orderly and effective syndication of the Credit Facility, the
Company agrees that:

 

(a) from the date hereof until the earlier of the completion of a Successful
Syndication and 60 days following the Closing Date, the Company will not, and
will not permit any of its subsidiaries to, and will require that the Acquired
Business (but not the Seller) agree not to, syndicate or issue, attempt to
syndicate or issue, announce or authorize the announcement of the syndication or
issuance of, or engage in discussions concerning the syndication or issuance of,
any debt facility, or debt security, syndicated credit facilities, or bank or
institutional financings of the Company or any of its subsidiaries, including
the Acquired Business (other than the syndication of the Credit Facility as
contemplated hereby and the syndication of the Term Loan Facility in accordance
with the terms thereof), including any renewals or refinancings of any existing
debt facility, without the prior written consent of the Arrangers, provided,
that, the foregoing shall not apply to (i) purchase money financing of
equipment, (ii) borrowings under existing credit facilities, (iii) the Term Loan
Facility and (iv) other immaterial ordinary course indebtedness, and

 

(b) the Arrangers shall have a syndication period prior to the Closing Date
commencing on June 9, 2017 and ending July 7, 2017.

 



19 

 

 

Notwithstanding any other provision of the Commitment Letter or this Annex B to
the contrary and notwithstanding any syndication, assignment or other transfer
by any Initial Lender (a) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund its
applicable percentage of the Credit Facility on the Closing Date upon the
satisfaction (or waiver by the Commitment Parties) of the conditions specified
in Section 6 of the Commitment Letter) in connection with any syndication,
assignment or other transfer until after the initial funding of such Initial
Lender’s commitment under the Credit Facility on the Closing Date or the Company
otherwise agrees in writing, which consent shall not be unreasonably withheld,
(b) except to the extent consented to by the Company as provided in clause (a)
above, no such syndication, assignment or other transfer shall, with respect to
any portion of any Initial Lender’s commitments to fund its applicable
percentage of the Credit Facility on the Closing Date, relieve such Initial
Lender from its obligations hereunder to fund its applicable percentage of the
Credit Facility on the Closing Date upon the satisfaction (or waiver by the
Commitment Parties) of the conditions specified in Section 6 of the Commitment
Letter, except to the extent such portion is otherwise funded upon the initial
funding on the Closing Date) and (c) unless the Company agrees in writing, each
Initial Lender, Commitment Party and Arranger shall retain exclusive control
over all rights and obligations with respect to its commitments in respect of
the Credit Facility, including all rights with respect to consents, waivers,
modifications, supplements and amendments, until the Closing Date has occurred.

 

20 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

FRED’S, INC.

 

Transaction Description
June 9, 2017

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter or the other Exhibits and Annexes thereto.

 

The Company (through one or more of its wholly-owned domestic subsidiaries)
intends to acquire (the “Acquisition”) all of (w) the Purchased Assets and
assume the Assumed Liabilities (as each of such terms is defined in the
Acquisition Agreement) of not less than 865 but up to 1,200 retail stores of
Rite Aid Corporation, (x) the Distribution Centers and the Cross-Dock Facilities
(as each such term is defined in the Acquisition Agreement) (hereinafter, the
“Acquired Distribution Centers”), and (y) the Purchased Intellectual Property
and the Corporate Infrastructure (as each of such terms is defined in the
Acquisition Agreement) (such assets, collectively, the “Acquired Business”), in
each case, from Rite Aid Corporation (“Seller”), all as set forth in the
Acquisition Agreement as defined below. In connection therewith:

 

(a) The Acquisition will be effected pursuant to an Amended and Restated Asset
Purchase Agreement, in form and substance satisfactory to the Arrangers and the
Agent in their sole discretion, by and among AFAE, LLC and Seller, and for the
limited purposes set forth therein, the Company and Walgreen Boots Alliance,
Inc. (and together with the schedules and exhibits thereto, the Transition
Services Agreement and the other Ancillary Agreements referred to therein, and
the other documents and instruments executed and/or delivered in connection
therewith, including any reverse transition services agreement (each of which
shall be in form and substance satisfactory to the Arrangers and the Agent in
their sole discretion), collectively, the “Acquisition Agreement”; provided that
until such time the Acquisition Agreement shall be duly executed and delivered
by the parties thereto, capitalized terms used herein by reference to
definitions contained in the Acquisition Agreement, shall instead be defined by
reference to the definitions contained in the draft Acquisition Agreement
provided to the Commitment Parties with the heading “Sidley Comments March 14,
2017” (the “Draft Acquisition Agreement”) (it being understood and agreed that
the Arrangers and Agent have not approved the Draft Acquisition Agreement as an
acceptable form of the Acquisition Agreement). Such Acquisition shall be
consummated pursuant to an initial Closing and one or more Subsequent Closings
(each, as defined in the Acquisition Agreement) (such retail store locations and
the related assets acquired pursuant to a Subsequent Closing, being hereinafter
a “Series”, provided that all retail store locations and the related assets
acquired pursuant to a Series of Subsequent Closings (each an “Acquired Store
Series”) occurring on consecutive business days (with an average of not less
than 50 retail stores per day acquired pursuant thereto (or, if less, (x) the
entire remaining balance of stores and related assets to be acquired by the
Company pursuant to the Acquisition Agreement, (y) at any time after the date
that the Borrowers shall have acquired 67% of all retail store locations and
related assets required to be acquired pursuant to the Acquisition Agreement, up
to 25 separate transfers of one or more retail store locations and related
assets to be acquired by the Company pursuant to the Acquisition Agreement or
(z) as agreed to by Agent) shall be deemed to form a part of the same Acquired
Store Series). Following the Acquisition, the Acquired Business will be owned by
the Company, except for any assets to be acquired in connection with any
Subsequent Closing or the Distribution Center Closing (as each of such terms are
defined in the Acquisition Agreement and with the Distribution Center Closing
being hereinafter referred to as the “Final APA Closing”).

 



 A-1

 

 

(b) The Acquired Business will be released from all obligations in connection
with any debt for borrowed money, including the credit facility provided to
Seller and its subsidiaries for which Citibank, N.A. is the agent (the “Existing
Credit Facility”) and any security interests in, encumbrances or liens on any of
the assets of the Acquired Business (other than Permitted Liens (as defined in
the Acquisition Agreement)) will be released and terminated (such release of
obligations and the termination and discharge of such liens and encumbrances,
the “Release”).

 

(d) Borrowers and the other Loan Parties (as defined in Exhibit B) will enter
into the Credit Facility and the applicable Loan Documents.

 

(e) Borrowers will enter into a term loan facility on the terms and conditions
set forth in that certain $550,000,000 Senior Secured Term Loan Facility Amended
and Restated Commitment Letter, dated as of the date of this Commitment Letter,
by and among the Company, MLPFS, as arranger and agent and the other parties
thereto, with such changes thereto as are reasonably satisfactory to the
Arrangers (the “Term Loan Facility”), which shall be secured by liens that are
subordinated to the liens securing the Credit Facility, except for the liens on
equipment, fixtures, real property and certain related assets that secure the
Term Loan Facility which will be senior to the liens securing the Credit
Facility.

 

(f) The fees, premiums, expenses and other transaction costs incurred in
connection with the Transactions that are due and payable on or prior to the
Closing Date (the “Transaction Costs”) will be paid.

 

(g) The proceeds of the Credit Facility and Term Loan Facility will be used to
pay the consideration and other amounts owing in connection with the Acquisition
under the Acquisition Agreement, to pay all or a portion of the Transaction
Costs and for general corporate purposes.

 

The Acquisition, the Release, the Credit Facility and the Term Loan Facility and
the other transactions described above or related thereto are collectively
referred to as the “Transactions”.

 

 A-2

 

 

EXHIBIT B
TO
SECOND AMENDED AND RESTATED COMMITMENT LETTER

 

FRED’S, INC.

 

$1,650,000,000 Senior Secured Revolving Loan Facility
(“Credit Facility”)

 

Summary of Principal Terms and Conditions
June 9, 2017

 

This Summary of Principal Terms and Conditions (the “Term Sheet”) is part of the
second amended and restated commitment letter, dated June 9, 2017 (the
“Commitment Letter”), addressed to Fred’s, Inc. (the “Company”) by Bank of
America, N.A. (“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (together, with its designated affiliates, “MLPFS”, and together
with Bank of America, “BofA”), Regions Bank (“Regions Bank”), Regions Capital
Markets, a division of Regions Bank (“RCM”, and together with Regions Bank,
“Regions”) and Citizens Bank, N.A. (“Citizens”) and is subject to the terms and
conditions of the Commitment Letter. Capitalized terms used herein and the
accompanying annexes shall have the meanings set forth in the Commitment Letter
unless otherwise defined herein.

 

Borrowers: The Company, AFAE, LLC and any other wholly-owned subsidiary of the
Company organized under the laws of the United States or a State or
instrumentality thereof with assets to be included in the Borrowing Base
(individually, a “Borrower” and collectively, “Borrowers”).  All references to
Borrowers shall mean such subsidiaries of the Company after giving effect to the
Acquisition.     Guarantors: Each of the Company’s existing and subsequently
acquired or organized direct or indirect subsidiaries that are not Borrowers
(collectively, the “Guarantors”, and together with Borrowers, individually a
“Loan Party” and collectively, “Loan Parties”); provided, that, Guarantors shall
not include (a) any non-US subsidiary of the Company organized or acquired after
the Closing Date that is a “controlled foreign corporation” (within the meaning
of Section 957 of the Internal Revenue Code) (“CFC”) and any U.S. subsidiary of
the Company that is treated as a “disregarded entity” for federal income tax
purposes the sole assets of which are equity interests in CFCs and that has no
material assets or material operations other than the equity interests of CFC’s
(such entity, a “CFC Holdco”), (b) immaterial subsidiaries (to be defined in a
mutually acceptable manner as to individual and aggregate revenues and assets),
and (c) special purpose entities whose only assets consist of real estate,
improvements and fixtures thereon that are subject to existing mortgages to
secure debt for borrowed money.   Notwithstanding the foregoing, in the event
any holder of any debt for borrowed money of any Loan Party obtains any guaranty
from any such CFC or such CFC Holdco, then, in such event, such CFC and/or CFC
Holdco shall be required to provide a guaranty of the obligations under the
Credit Facility.       Agent: Bank of America (in such capacity, “Agent”).

 



B-1 

 

 

Collateral Agent: Bank of America and Regions Bank as co-collateral agents (in
such capacities, “Collateral Agents”).  The Collateral Agents and Agent shall
enter into a customary co-collateral agent’s agreement, pursuant to which, among
other things, Collateral Agents shall have rights as expansive as the rights
afforded to the Agent under the Loan Document relating to (i) (x) the definition
of the term “Excess Availability” and any component of such definition, and (y)
the definitions in the Loan Documents of the Borrowing Base, the FILO Borrowing
Base, the ABL IP Borrowing Base and any component of each such definition
(including, without limitation, reserves, advance rates and eligibility
criteria), (ii) reporting requirements and appraisals, examinations and
collateral audits, and (iii) the establishment, determination, modification or
release of any of the reserves established pursuant to the Loan Documents.    
Syndication Agent: Regions Bank as syndication agent (in such capacity,
“Syndication Agent”).     Co-Documentation
Agents: Citizens and other Lenders to be determined.     Lenders:

Bank of America, Regions Bank, Citizens and such other institutions as may
become parties to the Credit Facility as lenders (collectively, “Lenders”) but
not including any Disqualified Lenders. Lenders holding commitments under the
ABL Revolving Facility are referred to herein, collectively, as the “Revolving
Lenders”. Lenders holding commitments or term loans under the ABL FILO Term
Facility are referred to herein, collectively, as the “FILO Term Lenders”.
Lenders holding commitments or term loans under the ABL IP Term Facility are
referred to herein, collectively, as the “IP Term Lenders”.

 

The term “Disqualified Lender” means (i) any natural person, (ii) those banks,
financial institutions and other institutional lenders and investors that have
been separately identified in writing by the Company to Arrangers (as defined in
the Commitment Letter) prior to the date of the Original Commitment Letter,
(iii) those persons that are competitors of the Company that are separately
identified by the Company to Arrangers in writing (it being understood and
agreed that any bona fide debt funds or any financial investors in such persons
shall not constitute a competitor thereof) prior to the date of the Original
Commitment Letter or from time to time thereafter (and if after the date of the
Original Commitment Letter subject to the approval of Agent and provided that
such notice shall not apply to retroactively disqualify any parties that have
previously acquired an assignment of or participation interest in the loans or
commitments in respect of the Credit Facility), and (iv) in the case of each of
clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers.

 

Swing Line Lender: Bank of America (in such capacity, “Swing Line Lender”).    
Letter of Credit Issuer: Bank of America, Regions Bank and other Lenders who
shall agree to become a letter of credit issuer (in such capacity, each an
“Issuing Bank”), with such sublimits as each may require for the outstanding
aggregate amount of Letters of Credit issued by it at any time.

 



B-2 

 

 

Joint Lead Arrangers and Bookrunners: MLPFS, RCM and Citizens.     Credit
Facility:

A senior secured asset-based credit facility provided to Borrowers in an
aggregate principal amount of $1,650,000,000 consisting of (a) senior secured
asset-based term loans advanced on a “first-in, last-out” basis in an aggregate
principal amount of $350,000,000, subject to the terms and conditions contained
herein (the “ABL FILO Term Facility”), (b) senior secured asset-based IP term
loans advanced on a “last out” basis (i.e., ranking after the principal of the
loan and letters of credit under the ABL Revolving Facility and the ABL FILO
Term Facility in the “waterfall” provisions under the Loan Documents, provided,
however, that the IP Term Lenders shall have a priority claim (ranking prior to
the principal of the loan and letters of credit under the ABL Revolving Facility
and the ABL FILO Term Facility in the “waterfall” provisions under the Loan
Documents) with respect to any proceeds of intellectual property assets of the
Borrowers) in an aggregate principal amount of $50,000,000, subject to the terms
and conditions contained herein (the “ABL IP Term Facility”) and (c) a senior
secured asset-based revolving loan and letter of credit facility in an aggregate
principal amount of $1,250,000,000, subject to the Borrowing Base as provided
herein and other terms and conditions contained herein (the “ABL Revolving
Facility”). Amounts under the Credit Facility will be available in U.S. dollars.

 

The term “Maximum Credit” as used herein means the aggregate amount of the
commitments under the ABL Revolving Facility. In the event that 1,000 stores are
not purchased under the Acquisition Agreement or if the final Subsequent Closing
does not occur prior to the one-year anniversary of the Closing Date, the
Lenders shall be entitled to reduce the Maximum Credit in manner and subject to
terms to be agreed.

 

Revolving loans under the ABL Revolving Facility (the “Revolving Loans”) may be
drawn, repaid and reborrowed.

 

The entire principal amount of the ABL FILO Term Facility will be available in a
single drawing on the date that is the earlier to occur of (x) the date that the
Borrowers shall have acquired 900 retail store locations (and related assets)
required to be acquired pursuant to the Acquisition Agreement and (y) within
ninety (90) days of the Closing Date (or such earlier date as may be requested
by the Borrowers upon five (5) business days’ written notice to Agent) (subject
to the implementation of any applicable ABL FILO Push Down Reserve as provided
herein and other terms and conditions contained herein), provided that in each
such case, the entire Term Loan Facility shall be fully funded at such time. The
term loans advanced under ABL FILO Term Facility (the “ABL FILO Term Loans”) may
not be repaid or prepaid, except (i) in connection with a termination of all
commitments under the Credit Facility and payment in full of all secured
obligations under or described in the Credit Facility or (ii) twelve full months
after giving effect to the final Subsequent Closing, if the ABL TL Prepayment
Conditions (as described below) are satisfied. 

 



B-3 

 





 

The entire principal amount of the ABL IP Term Facility will be available in a
single drawing on the date that is the earlier to occur of (x) the date that the
Borrowers shall have acquired 900 retail store locations (and related assets)
required to be acquired pursuant to the Acquisition Agreement and (y) within
ninety (90) days of the Closing Date (or such earlier date as may be requested
by the Borrowers upon five (5) business days’ written notice to Agent) (subject
to the implementation of any applicable ABL IP Push Down Reserve as provided
herein and other terms and conditions contained herein), provided that in each
such case, the entire Term Loan Facility and the ABL FILO Term Facility shall be
fully funded at such time. The term loans advanced under ABL IP Term Facility
(the “ABL IP Term Loans”) may not be repaid or prepaid, except (i) in connection
with a termination of all commitments under the Credit Facility and payment in
full of all secured obligations under or described in the Credit Facility or
(ii) twelve full months after giving effect to the final Subsequent Closing, if
the ABL TL Prepayment Conditions (as described below) are satisfied. 

     





“ABL TL Prepayment Conditions” means, at the time of determination with respect
to any prepayment of the ABL FILO Term Loans or the ABL IP Term Loans, the
following:

 

(a)   as of the date of any such prepayment, and after giving effect thereto, no
default or event of default shall exist or have occurred and be continuing;

 

(b)   as of the date of any prepayment, on a pro forma basis and after giving
effect thereto: (A) the Excess Availability for the immediately preceding 30
consecutive day period shall have been not less than the greater of (1) 30.0% of
the Combined Loan Cap or (2) $600,000,000, (B) the Excess Availability on the
date of such prepayment shall be not less than the greater of such amounts, and
(C) Excess Availability as projected as of the end of each month for each of the
twelve (12) months following such prepayment shall be not less than the greater
of such amounts; and

 

(c)   Agent shall have received a certificate of an authorized officer of
Borrowers certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.

 

The ABL FILO Term Loans and ABL IP Term Loans that are repaid or prepaid may not
be reborrowed.

 

The Company will be appointed to act as the agent for Loan Parties for all
purposes of dealing with Agent, Issuing Bank, and Lenders, including requesting
Revolving Loans and Letters of Credit. 

 



B-4 

 



 

Facility Increase:

Borrowers will have the option to increase the aggregate amount of the
commitments under the ABL Revolving Facility and/or the ABL FILO Term Facility
(each, a “Facility Increase”) (x) in an aggregate amount not to exceed
$50,000,000 for all Facility Increases occurring on or prior to the Closing Date
(solely to the extent there shall be a Successful Syndication as of such date)
and (y) in an aggregate amount not to exceed $200,000,000 for all Facility
Increases occurring after the Closing Date, provided that, as to each Facility
Increase occurring after the Closing Date, each of the following conditions is
satisfied: (a) Borrowers shall deliver to Agent a certificate of each Loan Party
dated as of the effective date of such Facility Increase (the “Increase
Effective Date”) signed by a responsible officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, the representations and warranties contained in the
Loan Documents are true and correct on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; (b) Borrowers shall have paid such fees and other compensation to
Arrangers as may be agreed; (c) Borrowers shall deliver to Agent and Lenders an
opinion or opinions, in form and substance reasonably satisfactory to Agent,
from counsel to Borrowers reasonably satisfactory to Agent and dated the
Increase Effective Date; (d) Borrowers shall have delivered such other
instruments, documents and agreements as Agent may have reasonably requested;
(e) as of the Increase Effective Date and after giving effect thereto, no
default or event of default exists; (f) each such Facility Increase occurring
after the Closing Date shall be in minimum increments of $10,000,000; (g) each
such Facility Increase shall be offered to each of the existing Lenders on a pro
rata basis and, to the extent the existing Lenders do not agree to provide the
entire amount of the requested Facility Increase, to new Lenders reasonably
acceptable to Agent; (h) no Lender shall be required to provide additional
commitments for such Facility Increase; (i) such Facility Increase shall be
subject to obtaining additional commitments of Lenders (whether existing Lenders
or new Lenders); (j) the terms of such Facility Increase shall be the same as
for all commitments under the ABL Revolving Facility or the ABL FILO Term
Facility, as applicable (other than as to fees payable for such additional
commitments); and (k) Agent and Lenders shall have received not less than 10
business days’ prior written notice of the request prior to the effectiveness of
any Facility Increase. For certainty, with respect to Facility Increases
occurring on or prior to the Closing Date, (i) no Initial Lender or any other
Lender shall have any obligation to provide any additional commitments for such
Facility Increase, (ii) such Facility Increase shall be subject to the approval
of the Arrangers and (iii) the terms of such Facility Increase shall be the same
as for all other commitments under the ABL Revolving Facility and/or the ABL
FILO Term Facility, as applicable.

 

In no event shall the fees, interest rate and other compensation offered or paid
in respect of additional commitments or increase in commitments have higher
rates than the amounts paid and payable to the then existing Lenders in respect
of their commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are increased to the same as those paid in
connection with the new or additional commitments, except for the initial fee
payable in respect of the new or additional commitment of a Lender. 

 



B-5 

 

 

Letters of Credit Subfacility:

A portion of the ABL Revolving Facility will be available for letters of credit
arranged by Agent and issued by an Issuing Bank (“Letters of Credit”) in an
aggregate amount at any time outstanding not to exceed $100,000,000. Letters of
Credit will reduce the amount of the Revolving Loans available under the
Borrowing Base and the Maximum Credit.

 

Letters of Credit will be issued by the Issuing Bank and each Lender will
purchase an irrevocable and unconditional participation in each Letter of
Credit.

 

If any Lender becomes a “Defaulting Lender”, then the Letter of Credit exposure
of such Defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
ABL Revolving Facility up to an amount such that the revolving credit exposure
of each such non-defaulting Lender does not exceed its commitments. In the event
such reallocation does not fully cover the exposure of such Defaulting Lender,
the Issuing Bank may require Borrowers to repay (or provide cash collateral for)
such “uncovered” exposure in respect of the Letters of Credit and will have no
obligation to provide Letters of Credit to the extent such Letters of Credit
would result in the exposure of the non-defaulting Lenders exceeding their
commitments under the ABL Revolving Facility.

 

Swing Line Facility:

A portion of the ABL Revolving Facility will be available as swing line loans
(“Swing Line Loans”) with a sublimit on Swing Line Loans to Borrowers
outstanding at any time of $100,000,000 (the “Stated Swing Line Limit”);
provided, however, that notwithstanding the Stated Swing Line Limit and solely
during the Acquisition Period (as hereinafter defined), the Swing Line Lender
may (in its sole and absolute discretion and in lieu of Agent requiring Lenders
to make Revolving Loans or FILO Loans), make Swing Line Loans available to the
Borrowers to fund the purchase price of the Purchased Assets acquired in
connection with any Subsequent Closing. Swing Line Loans will reduce the amount
of the Revolving Loans available under the Borrowing Base and the Maximum
Credit. The term “Revolving Loans” as used herein includes Swing Line Loans,
except as otherwise provided herein.

 

Swing Line Loans will be made available by Swing Line Lender and each Lender
will purchase an irrevocable and unconditional participation in each Swing Line
Loan.

 

If any Lender becomes a “Defaulting Lender”, then the swing line exposure of
such Defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
ABL Revolving Facility up to an amount such that the revolving credit exposure
of each such non-defaulting Lender does not exceed its commitments. In the event
such reallocation does not fully cover the exposure of such Defaulting Lender,
the Swing Line Lender may require Borrowers to repay such “uncovered” exposure
in respect of the Swing Line Loans and will have no obligation to make Swing
Line Loans to the extent such Swing Line Loans would result in the
non-defaulting Lenders exceeding their commitments. 

 



B-6 

 

 

  Swing Line Loans shall be repaid by the Borrowers (other than with the
proceeds of other Swing Line Loans) no later than 7 days after the funding
thereof (or, during the Acquisition Period, such other increased frequency as
may be required by the Swing Line Lender).

 

Borrowing Bases:

Revolving Loans and Letters of Credit shall be provided to Borrowers subject to
the terms and conditions of the Loan Documents (which will be consistent with
the terms of this Commitment Letter) and availability under the ABL Revolving
Facility will be calculated as follows (the “Borrowing Base”):

 

(a)   90% of the face amount of eligible credit card receivables of Borrowers;
plus

 

(b)   85% of the net amount of eligible pharmacy receivables of Borrowers; plus

 

(c)   90% of the Net Recovery Percentage of eligible merchandise inventory
(other than pharmacy inventory) of Borrowers multiplied by the value of such
eligible inventory; plus

 

(d)   90% of the Net Recovery Percentage of eligible pharmacy inventory of
Borrowers multiplied by the value of such eligible inventory; plus

 

(e)   Pharmacy Scripts Availability; minus

 

(f)    the ABL FILO Push Down Reserve; minus

 

(g)   the ABL IP Push Down Reserve; minus

 

(h)   the Term Loan Push Down Reserve; minus

 

(i)    applicable reserves established by Agent in its Permitted Discretion.

 

The amount of the “Net Recovery Percentage” means the fraction, expressed as a
percentage (a) the numerator of which is the amount equal to the recovery on the
aggregate amount of the applicable category of eligible inventory at such time
on a “going out of business” basis (or, in the case of any Acquired Store
(through the period during which the Transition Services Agreement is in
effect), on a “store closing sale” basis) as set forth in the most recent
acceptable inventory appraisal received by Agent in accordance with the
requirements of the Loan Documents, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets and (b) the denominator of which is the original cost (or as to certain
categories of inventory as specified by Agent, the retail value) of the
aggregate amount of the eligible inventory subject to such appraisal. 

 



B-7 

 

 

     



The “value” of each category of eligible inventory will be determined in
accordance with generally accepted accounting principles as consistently applied
by the Company pursuant to its then current practices (or in the case of certain
categories of inventory to be specified by Agent, the retail value thereof), but
in any event at all times consistent with the practices used in the most recent
field examination and appraisals that have been received by Agent.

 

“Pharmacy Scripts Availability” means 10% of the product of (i) the average per
script “net orderly liquidation value” of eligible prescription files (“pharmacy
scripts”) based on the most recent acceptable appraisal received by Agent in
accordance with the requirements of the Loan Documents, net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, multiplied by (ii) the number of eligible pharmacy
scripts; provided that in no event shall such amount exceed 20% of the Borrowing
Base at any time.

 

The term “Permitted Discretion” as used in this Term Sheet with reference to
Agent, shall mean a determination made in good faith in the exercise of its
reasonable (from the perspective of a secured asset based lender in credit
facilities of this type) business judgment based on how an asset-based lender
with similar rights providing a credit facility of the type set forth herein
would act in similar circumstances at the time with the information then
available to it.

 

The ABL FILO Term Facility shall be provided to Borrowers subject to the terms
and conditions of the Loan Documents (which will be consistent with the terms of
this Commitment Letter). The borrowing base for the ABL FILO Term Facility will
be calculated as follows (the “FILO Borrowing Base”):

 

(a)   the FILO Pharmacy Scripts Availability; minus

 

(b)   applicable reserves established by Agent in its Permitted Discretion
(provided that such reserves shall not be duplicative of reserves maintained
against the Borrowing Base).

 

“FILO Pharmacy Scripts Availability” means 30% of the product of (i) the average
per script “net orderly liquidation value” of eligible prescription files
(“pharmacy scripts”) based on the most recent acceptable appraisal received by
Agent in accordance with the requirements of the Loan Documents, net of
operating expenses, liquidation expenses and commissions reasonably anticipated
in the disposition of such assets, multiplied by (ii) the number of eligible
pharmacy scripts.

 

If at any time, and for so long as, the outstanding amount of the ABL FILO Term
Loans under the ABL FILO Term Facility exceeds the FILO Borrowing Base, Agent
shall establish and maintain a reserve against the Borrowing Base in an amount
equal to the difference between (a) such outstanding amount of ABL FILO Term
Loans and (b) the FILO Borrowing Base at such time (the “ABL FILO Push Down
Reserve”). 

 



B-8 

 



 

 



The ABL IP Term Facility shall be provided to Borrowers subject to the terms and
conditions of the Loan Documents (which will be consistent with the terms of
this Commitment Letter). The borrowing base for the ABL IP Term Facility (the
“ABL IP Borrowing Base”) will be equal to the lesser of (a) $50,000,000, and (b)
the result of (x) the IP Availability minus (y) applicable reserves established
by Agent in its Permitted Discretion (provided that such reserves shall not be
duplicative of reserves maintained against the Borrowing Base).

 

“IP Availability” means the IP Advance Rate multiplied by the “liquidation
value” of eligible Purchased Intellectual Property (consisting of the Rite Aid
Corporation brand name only) based on the most recent acceptable appraisal
received by Agent in accordance with the requirements of the Loan Documents, net
of operating expenses, liquidation expenses and commissions reasonably
anticipated in the disposition of such assets. The intellectual property
appraisals shall employ a valuation methodology and include other assumptions
satisfactory to the Arrangers, including, without limitation, that no more than
400 store locations are liquidated pursuant to a sale transaction under Section
363 of the U.S. Bankruptcy Code.

 

“IP Advance Rate” means the lesser of (a)(i) prior to the first anniversary of
the initial funding of the ABL IP Term Loans, 50%, (ii) from and after the first
anniversary of the initial funding of the ABL IP Term Loans, but prior to the
second anniversary thereof, 45%, (iii) from and after the second anniversary of
the initial funding of the ABL IP Term Loans, but prior to the third anniversary
thereof, 40%, (iv) from and after the third anniversary of the initial funding
of the ABL IP Term Loans, but prior to the fourth anniversary thereof, 35%, and
(v) from and after the fourth anniversary of the initial funding of the ABL IP
Term Loans, 30% and (b) commencing twelve (12) full fiscal months following the
Closing Date, in the event pro forma Consolidated EBITDA (to be defined in a
manner to be mutually agreed) of the Company and its subsidiaries as of the end
of any fiscal month (for the twelve (12) consecutive fiscal month period then
ended) is less than $300,000,000, the applicable percentage in the chart set
forth below determined by reference to pro forma Consolidated EDITDA. 

 



  TTM Consolidated EBITDA IP Advance Rate   Less than $300,000,000 but greater
than or equal to $250,000,000 40%   Less than $250,000,000 but greater than or
equal to $200,000,000 30%   Less than $200,000,000 but greater than or equal to
$150,000,000 20%   Less than $150,000,000 0%



 



B-9 

 



 

 





If at any time, and for so long as, the outstanding amount of the ABL IP Term
Loans under the ABL IP Term Facility exceeds the ABL IP Borrowing Base, Agent
shall establish and maintain a reserve against the Borrowing Base in an amount
equal to the difference between (a) such outstanding amount of the ABL IP Term
Loans and (b) the ABL IP Borrowing Base at such time (the “ABL IP Push Down
Reserve”).

 

Agent shall establish reserves in an amount equal to, without duplication (a)
commencing on the date that is six (6) months prior to the stated termination
date of the Transition Services Agreement (as in effect after giving effect to
any extension of the Transition Services Agreement, in accordance with the terms
thereof), 50% of the aggregate amount required to be paid in connection with the
Final APA Closing upon the termination of the Transition Services Agreement
including in respect of services provided under the Transition Services
Agreement, the Acquired Distribution Centers, the Corporate Infrastructure, and
the Purchased Intellectual Property under the Acquisition Agreement
(collectively, the “TSA Termination Transactions”) (exclusive of (x) the
allocable share of such purchase price in respect of inventory located at the
Acquired Distribution Centers and (y) amounts to be financed pursuant to equity
and/or debt arrangements satisfactory to the Agent in its Permitted Discretion
and otherwise permitted under the terms of the Loan Documents), (b) from and
after the date of delivery of a notice (a “Notice of TSA Termination”) from the
Borrowers and the Seller of their intention to terminate the Transition Services
Agreement (which Notice of TSA Termination shall be delivered no later than
ninety (90) days prior to the consummation of the TSA Termination Transactions),
50% of the aggregate amount required to be paid in connection with the TSA
Termination Transactions (exclusive of (x) the allocable share of such purchase
price in respect of inventory located at the Acquired Distribution Centers, but
only to the extent the Borrowers shall have received commitments from lenders to
a Facility Increase (up to the projected suppressed availability under the
Borrowing Base covered by such Facility Increase) and (y) amounts to be financed
pursuant to equity and/or debt arrangements satisfactory to the Agent in its
Permitted Discretion and otherwise permitted under the terms of the Loan
Documents), and (c) from and after the date that is sixty (60) days prior to the
consummation of the TSA Termination Transactions, Agent shall establish reserves
in an amount equal to 100% of the aggregate amount required to be paid in
connection with the TSA Termination Transactions (exclusive of (x) the allocable
share of such purchase price in respect of inventory located at the Acquired
Distribution Centers, but only to the extent the Borrowers shall have received
commitments from lenders to a Facility Increase (in an amount not less than the
projected suppressed availability under the Borrowing Base generated by such
inventory) and (y) amounts to be financed pursuant to equity and/or debt
arrangements satisfactory to the Agent in its Permitted Discretion and otherwise
permitted under the terms of the Loan Documents). All reserves in respect of the
TSA Termination Transactions described above shall be released concurrently with
the payment of such amounts. 

 



B-10 

 

 

 

If at any time the outstanding amount of the loans under the Term Loan Facility
exceed the borrowing base established under the Term Loan Facility, Agent may be
required to establish a reserve against the Borrowing Base in an amount equal to
the difference between (a) such outstanding amount of the loans under the Term
Loan Facility and (b) such term loan borrowing base at such time (the “Term Loan
Push Down Reserve”). For purposes of the Term Loan Push Down Reserve, Agent will
be entitled to rely solely on the calculation made by Borrowers unless Agent is
notified by the Term Loan Agent (as defined below) that such calculation is
inaccurate. In such event, Agent shall be entitled to rely solely on the
calculation of the Term Loan Push Down Reserve made by the Term Loan Agent. 

    Eligibility:

Criteria for determining eligible credit card receivables, eligible pharmacy
receivables, eligible merchandise inventory, eligible pharmacy inventory,
eligible pharmacy scripts and eligible intellectual property will be in the
Permitted Discretion of Agent in accordance with Agent’s customary practices and
as appropriate under the circumstances as determined by Agent pursuant to field
examinations and other due diligence (it being understood that eligibility
criteria with respect to the foregoing as of the Closing Date shall be mutually
acceptable to the Collateral Agents).

 

Notwithstanding anything contained herein to the contrary, Agent will retain the
right from time to time to establish or modify standards of eligibility and
reserves against availability that it deems necessary or appropriate in its
Permitted Discretion. The right of Agent to establish reserves will be in
accordance with its customary practices in the exercise of its Permitted
Discretion and as may be applicable under the circumstances based on its field
examination and other due diligence to be conducted and for matters that
adversely affect the Collateral, its value or the amount that Agent might
receive from the sale or other disposition thereof or the ability of Agent to
realize thereon, defaults and other matters. The amount of any reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in its Permitted Discretion and to the extent that such reserve is in
respect of amounts that may be payable to third parties the applicable reserve
may be deducted from the Maximum Credit at any time that such limit is less than
the amount of the Borrowing Base. It is understood and agreed that reserves as
of the Closing Date shall be mutually acceptable to the Collateral Agents.

 

Amortization:

The principal amount of the ABL IP Term Loans will be repaid, commencing on the
first anniversary of the funding date for the ABL IP Term Facility, in an amount
equal to $5,000,000, and thereafter, on the first business day of each calendar
quarter in equal quarterly installments equal to $1,250,000, with the final
installment to be in the then remaining balance of the ABL IP Term Loans
(including principal, accrued and unpaid interest and other amounts) due on the
Maturity Date.

 

There shall be no other amortization under the Credit Facility.

 

Optional Prepayments:

The Revolving Loans may be prepaid in whole or in part from time to time without
penalty or premium, but including all breakage or similar costs actually
incurred by a Lender. 

 



B-11 

 

 

  The ABL FILO Term Loans and ABL IP Term Loans may not be prepaid except as
expressly provided under the heading “Credit Facility” above.     Mandatory
Prepayments:

Borrowers will be required to repay Revolving Loans and provide cash collateral
to the extent that Revolving Loans and Letters of Credit exceed the lesser of
the Borrowing Base then in effect or the Maximum Credit, in each case, in cash
without any prepayment premium or penalty (but including all breakage or similar
costs).

 

At any time there is a Cash Dominion Event, all proceeds of Collateral shall be
applied to the obligations under the Credit Facility in a manner to be agreed.

 

In addition, Borrowers will be required to make prepayments:

 

(a)   in an amount equal to 100% of the net cash proceeds of asset dispositions
(except for (i) dispositions in connection with any Permitted Real Estate
Financings (as hereinafter defined) or (ii) dispositions resulting from casualty
losses or condemnations and subject to exceptions to the extent mutually agreed
upon and including sales in the ordinary course of business, but not any bulk
sales);

 

(b)   in an amount equal to 100% of the net cash proceeds of any debt issued by
any Loan Party or its subsidiaries (other than indebtedness under Permitted Real
Estate Financings and certain other categories of permitted debt to be
specified);

 

(c)   in an amount equal to 100% of the net cash proceeds of any equity issuance
by any Loan Party or its subsidiaries (other than equity issuances by a Loan
Party or its subsidiary to its or their members or management and other
employees, in each case as to such members, management or other employees
pursuant to employee stock or option plans approved by the board of directors
and other exceptions to be agreed);

 

(d)   in an amount equal to 100% of the net cash proceeds of casualty insurance
and condemnation receipts received by any Loan Party or its subsidiaries,
subject to reinvestment rights to be agreed;

 

(e)   in an amount equal to 100% of the net proceeds of extraordinary receipts
(the definition of which is to be agreed); and

 

(f)    in an amount equal to 100% of the net cash proceeds received from the
Permitted Real Estate Financings. 

 



B-12 

 

 

  Mandatory prepayments specified in clauses (a) through (e) will be applied
first to the Revolving Loans (without permanent reduction in commitments),
second to cash collateralize Letters of Credit, third to the outstanding ABL
FILO Term Loans and fourth to the outstanding ABL IP Term Loans, in the event
that the asset sold or that is the basis for the receipts is ABL Priority
Collateral (except with respect to proceeds of any disposition of intellectual
property assets of the Loan Parties or their subsidiaries, which proceeds shall
be applied to the outstanding ABL IP Term Loans prior to application to any
other obligations under the Credit Facility) or first to the loans under the
Term Loan Facility in the event that the asset sold is the basis for the
receipts is Term Loan Priority Collateral; provided that, if the Prepayment
Exception Conditions are satisfied at the time of a prepayment under clauses (b)
or (c) above, such amounts may be applied first to the loans under the Term Loan
Facility and thereafter to the Credit Facility, first to the Revolving Loans
(and in the case of the Revolving Loans, without permanent reduction in
commitments), second to cash collateralize Letters of Credit, third to the
outstanding ABL FILO Term Loans and fourth to the outstanding ABL IP Term Loans.
Mandatory prepayments specified in clause (f) will be applied as provided in the
definition of Permitted Real Estate Financings.       The “Prepayment Exception
Conditions” means: (A) no Default or Event of Default has occurred and is
continuing, (B) Excess Availability for the immediately preceding 30 consecutive
day period shall have been (i) for the period from the Closing Date through the
second anniversary of the Closing Date, not less than the greater of (1) 35% of
the Combined Loan Cap or (2) $600,000,000 and (ii) thereafter, not less than the
greater of (1) 30% of the Combined Loan Cap or (2) $535,000,000, (C) after
giving effect to any such prepayment, the Excess Availability shall be not less
than the greater of such amounts in the foregoing clause (B), (D) Excess
Availability as projected as of the end of each month for each of the twelve
(12) months following such payment shall be not less than the greater of such
amounts in the foregoing clause (B), and (E) the Fixed Charge Coverage Ratio, on
a pro forma basis, after giving effect to the specified transaction the proceeds
of which are proposed to be used to make such prepayment, (x) based on the most
recent financial statement received by Agent prior to the date thereof for the
12 month period prior thereto and (y) as projected as of the end of each month
for each of the twelve (12) months following such specified transaction, in each
case of clause (x) and (y), shall be not less than 1.00 to 1.00.     Interest
and Fees: See Schedules 1 and 2 to this Exhibit B and the Fee Letters.     Use
of Proceeds: The proceeds of the Loans and Letters of Credit will be used by
Borrowers (a) on the Closing Date, for the payment of a portion of the
consideration for the Acquisition and for repayment of the Existing Fred’s ABL,
(b) to pay costs, expenses and fees in connection with the Credit Facility, the
Acquisition and the other Transactions, and (c) on and after the Closing Date,
for payment of consideration for the acquisition of additional retail stores and
related assets and/or the Acquired Distribution Centers pursuant to, and in
accordance with, the terms of the Acquisition Agreement and for working capital
of Borrowers and their subsidiaries and other general corporate purposes
including funding permitted acquisitions and capital expenditures.     Closing
Date: Any time prior to the Commitment Termination Time (as such term is defined
in the Commitment Letter) at which time the conditions set forth in Section 6 of
the Commitment Letter are satisfied or waived and the initial funding of loans
under the Credit Facility occurs (the “Closing Date”).

 



B-13 

 

 

Term: 5 years from the Closing Date (the “Maturity Date”).     Collateral:

Subject to the Certain Funds Provisions and the limitations set forth below, to
secure all obligations of each Loan Party, (a) first priority (subject to
certain specified permitted liens), perfected security interests in and liens on
all ABL Priority Collateral and (b) second priority (subject to certain
specified permitted liens), perfected security interests in and liens on all
Term Loan Priority Collateral subordinate only to the liens securing the Term
Loan Facility pursuant to the terms of the Intercreditor Agreement (as defined
below).

 

“ABL Priority Collateral” means all present and future assets and properties of
the Loan Parties, including (a) accounts (other than accounts arising under
contracts for sale of Term Loan Priority Collateral as such term is defined
below) and payment intangibles, including credit card receivables, (b) general
intangibles (including all intellectual property and loans or advances payable
by a Loan Party to any other Loan Party) and prescription files, (c) chattel
paper (other than chattel paper relating to Term Loan Priority Collateral), (d)
documents, (e) instruments (including any promissory notes), (f) supporting
obligations, (g) letters of credit and letter-of-credit rights, (h) deposit and
securities accounts, investment property (including any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party), (i)
commercial tort claims, (j) inventory, (k) all books, records and documents
related to the foregoing (including databases, customer lists and other records,
whether tangible or electronic, which contain any information relating to any of
the foregoing) and (l) all proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of business interruption and other
insurance and claims against third parties), other than (x) Excluded Assets or
(y) to the extent constituting Term Loan Priority Collateral.

 

“Term Loan Priority Collateral” means all present and future assets and
properties of the Loan Parties consisting of (a) equipment, (b) fixtures, (c)
motor vehicles, (d) fee and leasehold real property (including improvements and
rights related thereto), (e) any deposit account used exclusively for the
deposit of proceeds of Term Loan Priority Collateral, (f) to the extent
evidencing, governing, securing or otherwise related to any of the foregoing and
the other Term Loan Priority Collateral, documents, general intangibles
(excluding all intellectual property, any loans or advances payable by a Loan
Party to any other Loan Party and all prescription files), chattel paper,
instruments, investment property (excluding any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party),
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (g) accounts arising from contracts of sale of Term Loan Priority
Collateral and (h) all proceeds and products of any or all of the foregoing in
whatever form received (but not including proceeds of business interruption
insurance or any identifiable proceeds of ABL Priority Collateral), other than
Excluded Assets.

 

“Collateral” means the ABL Priority Collateral and the Term Loan Priority
Collateral. 

 



B-14 

 

 

 

  Notwithstanding anything to the contrary contained herein, except to the
extent that Arrangers may determine otherwise, the Collateral will not include
real property.

Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the following (the “Excluded Assets”): (a) shares of any subsidiary
that is a CFC or a CFC Holdco, in each case in excess of sixty-five percent of
all of the issued and outstanding shares of capital stock of such subsidiary
entitled to vote to secure the obligations of Borrowers, if a pledge of a
greater percentage would result in material adverse tax consequences to the
Company, (b) leasehold interests in real property, (c) deposit accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Loan Party’s employees, (d) any
rights or interests in any contract, agreement, lease, permit, license, charter
or license agreement, as such, if under the terms of such contract, agreement,
lease, permit, license, charter or license agreement covering real or personal
property, or applicable law with respect thereto, the valid grant of a security
interest or lien therein to Agent would constitute or result in a breach,
termination or default under such contract, agreement, lease, permit, license,
charter or license agreement and such breach, termination or default has not
been or is not waived or the consent of the other party to such contract,
agreement, lease, permit, license, charter or license agreement has not been or
is not otherwise obtained or under applicable law such prohibition cannot be
waived; provided, that, the foregoing exclusion shall in no way be construed (i)
to apply if any such prohibition is unenforceable under Sections 9-406, 9-407 or
9-408 of the Uniform Commercial Code or other applicable law or (ii) so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interests in and liens upon any rights or interests of a Loan Party in or to
monies due or to become due under any such contract, lease, permit, license,
charter or license agreement, (e) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law;
provided that, upon submission and acceptance by the U.S. Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a), such
intent-to-use trademark application shall be considered Collateral, (f) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited thereby, provided, that, the foregoing exclusion
shall in no way be construed (i) to apply if any such prohibition is
unenforceable under the Uniform Commercial Code or other applicable law or (ii)
so as to limit, impair or otherwise affect Agent’s unconditional continuing
security interests in and liens upon any proceeds thereof, (g) equipment owned
by any Loan Party on the Closing Date or thereafter acquired that is subject to
a lien securing a purchase money obligation or capitalized lease permitted to be
incurred pursuant to the Loan Document if the contract or other agreement in
which such lien is granted validly prohibits the creation of any other lien on
such equipment, and (h) pledges and security interests prohibited by applicable
law, rule or regulation (including any legally effective requirement to obtain
the consent of any governmental authority). Proceeds of Excluded Assets shall be
deemed Collateral.


 



B-15 

 

 

  In addition, no actions will be required by Loan Parties to perfect security
interests in (i) motor vehicles or other assets subject to a certificate of
title other than by filing UCC or PPSA financing statements in the appropriate
jurisdiction, (ii) commercial tort claims with a value of less than an amount to
be agreed, (iii) promissory notes in an principal amount of less than an amount
to be agreed, (iv) share certificates of subsidiaries organized under the laws
of a jurisdiction outside of the United States or Canada and (v) store deposit
accounts which are not maintained at a depository bank where other deposit
accounts are and so long as funds in such accounts are remitted to a
concentration account on a daily basis or other regular periodic basis in a
manner consistent with the requirements contained under the heading “Cash
Management”.      

As to specific items of Collateral, Agent may determine not to perfect its
security interest therein based on the de minimus value thereof relative to the
costs of such perfection. The obligations secured shall include hedging and bank
product obligations of any Loan Party where a Lender or an affiliate of a Lender
is a counterparty.

Intercreditor arrangements between Agent and the agent or other representative
for the Term Loan Facility (the “Term Loan Agent”) will be set forth in an
intercreditor agreement (the “Intercreditor Agreement”), which will be
substantially in the form attached hereto as Exhibit D, subject to such
revisions as may be agreed by the Arrangers and the Term Loan Agent. 

    Documentation:

Definitive loan documentation (collectively, the “Loan Documents”), including,
without limitation, a credit agreement, security agreements, pledge agreements,
guarantees, control agreements, evidence of insurance coverage, lender’s loss
payable endorsements as to casualty and business interruption insurance, the
Intercreditor Agreement, lien search results, customary opinion letters of
counsel to the Loan Parties, collateral access agreements, collateral assignment
of rights under acquisition documents (including any transition services
agreement), payoff letters, borrowing base certificate and documents and
agreements related to all of the foregoing, each in form and substance
reasonably satisfactory to the Company, Agent and Arrangers.

 

The terms and provisions of the Loan Documents will be mutually agreed upon, the
terms of which (including materiality thresholds, baskets, exceptions,
qualifications and grace periods) will be negotiated in good faith (giving due
regard to the operational requirements, size, industry, businesses, financial
condition, leverage, capital structure, projected performance, reporting and
accounting systems, Excess Availability, collateral and practices of the Company
and its subsidiaries, the Transactions, and the practices and procedures of
Agent and the asset-based lending market), and will be consistent with this Term
Sheet (the “Documentation Principles”). 

 



B-16 

 

 

  With respect to lien waivers and access agreements from lessors of leased real
property or operators of premises where inventory or books and records of
Borrowers are located, Borrowers shall use commercially reasonable efforts to
obtain such agreements prior to closing for the corporate headquarters,
distribution centers and warehouses (but not for retail store locations) and to
the extent not delivered prior to closing, shall use commercially reasonable
efforts to obtain such agreements thereafter. To the extent that Agent has not
received a reasonably acceptable lien waiver and access agreement for a leased
or third party location of any Loan Party consisting of a warehouse,
distribution center or store location in a state where a landlord has a lien
under applicable law, Agent shall establish a one-month reserve in respect of
amounts payable under the applicable lease or other agreement with such lessor
or operator subject to certain limitations to be agreed.     Representations and
Warranties: Subject to the Certain Funds Provisions and the Documentation
Principles, limited to the following, and subject to materiality and other
negotiated limitations and exceptions, in each case as agreed by the parties,
the credit agreement governing the Credit Facility will contain the following
representations and warranties: due organization and qualification; accuracy of
financial information; subsidiaries; due authorization; no conflict;
governmental consents; binding obligations; perfected liens; title to assets; no
encumbrances; jurisdiction of organization; location of chief executive office;
organizational identification number; commercial tort claims; litigation;
compliance with law (including regulatory and licensing requirements),
regulation, etc. (including without limitation Regulations T, U and X,
Investment Company Act, the USA Patriot Act, environmental laws, FCPA, OFAC and
other anti-terrorism laws); no material adverse change; fraudulent transfer;
solvency; ERISA compliance; employee and labor matters; environmental matters;
intellectual property; leases; deposit accounts and securities accounts;
complete disclosure; material contracts; indebtedness; payment of taxes; margin
stock; the Acquisition and acquisition documents (including the Acquisition
Agreement and the Transition Services Agreement); eligible credit card
receivables, eligible pharmacy receivables, eligible inventory, eligible
prescription files, eligible intellectual property and other eligible assets;
location of inventory and equipment; inventory records; insurance; no default;
no brokers; equity interests; customer and trade relations; no casualty.    
Affirmative Covenants:

Subject to the Certain Funds Provisions and the Documentation Principles,
limited to the following, and subject to materiality and other negotiated
limitations and exceptions, in each case as agreed by the parties, the credit
agreement governing the Credit Facility will contain the following affirmative
covenants: financial statements, financial projections, management letters and
other information; notices of defaults, litigation and other material events;
collateral matters (including without limitation, reporting, notices and
appraisal requirements); payment of obligations; cash management; reports and
certificates; existence; maintenance of properties, including implementation and
maintenance of appropriate systems; taxes; insurance; inspection; compliance
with laws (including without limitation the USA Patriot Act, FCPA, OFAC and
other anti-terrorism laws and Medicaid/Medicare or other regulatory laws);
environmental; disclosure updates; formation of subsidiaries; senior debt
status; bank products; accounting changes; further assurances; additional loan
parties; lender meetings; material contracts (including the Acquisition
Agreement and the Transition Services Agreement); employee and labor matters;
new locations of Collateral; use of proceeds; compliance with terms of
leaseholds; books and records; accountants; physical inventories; ERISA
matters. 

 



B-17 

 

 

  (a) Not later than 10 business days after the Closing Date (or, if earlier,
the date that is 5 business days after the date the Company shall have provided
to the lenders a request for the initial borrowing under the Term Loan
Facility), the Borrowers shall have received term loan proceeds in an amount not
less than 50% of the aggregate principal amount of the Term Loan Facility (after
giving effect to any reduction thereof on account of any Facility Increase
effected on the Closing Date) and (b) not later than the earliest to occur of
(x) the date that the Borrower shall have acquired 600 retail store locations
(and related assets) required to be acquired pursuant to the Acquisition
Agreement, (y) within ninety (90) days of the Closing Date and (z) 5 business
days’ after the date the Company shall have provided to the lenders a request
for the borrowing of the remaining term loans under the Term Loan Facility, the
Borrowers shall have received all remaining proceeds of the term loans to be
made under the Term Loan Facility (subject, in each case, to the implementation
of any applicable Term Loan Push Down Reserve). The proceeds of such Term Loans
(i) to the extent drawn to fund any portion of the purchase price payable in
connection with amounts payable with respect to the Purchased Assets under a
Subsequent Closing, shall (x) first, be applied to the payment of such purchase
price, (y) second, be applied to the repayment of Revolving Loans under the
Credit Facility (without a reduction in the commitments relating thereto), in
each case, substantially concurrently with such borrowing and (ii) to extent not
drawn to fund any portion of the purchase price payable in connection with
amounts payable with respect to the Purchased Assets under a Subsequent Closing,
shall be applied to the repayment of Revolving Loans under the Credit Facility
(without a reduction in the commitments relating thereto), substantially
concurrently with such borrowing.     Collateral and Financial Reporting:
Collateral and financial reporting shall be usual and customary for facilities
of this nature and as may be deemed appropriate by Agent, including:      
(a)   at any time prior to the date that the Borrowers shall have acquired 90%
of all retail store locations (and related assets) required to be acquired
pursuant to the Acquisition Agreement, weekly borrowing base certificates
(except that, in connection with a Subsequent Closing, such borrowing base
certificate may be delivered upon the consummation of a Subsequent Closing) and,
thereafter, monthly borrowing base certificates so long as Excess Availability
is not less than the greater of (i) 20.0% of the Combined Loan Cap or (ii)
$335,000,000 and no default or event of default exists, otherwise weekly;
provided that, at any time borrowing base certificates are delivered on a weekly
basis, such borrowing base certificates shall continue to be delivered weekly
until the later of (A) the date that is four consecutive weeks after such weekly
reporting commenced and (B) (1) if such weekly reporting commenced as a result
of the occurrence of any default or event of default, the date that no default
or event of default is continuing, and/or (2) if such weekly reporting commenced
as a result of the Borrowers’ failure to maintain Excess Availability as
required above, the date that Excess Availability shall have exceeded such
levels, at all times, for a period of thirty (30) consecutive days;

 



B-18 

 

 

   



(b)   field examinations and appraisals as Agent may from time to time require
(which at a minimum will be 1 field examination and 1 appraisal each 12 month
period), but no more than:

 

(i)     2 field examinations and 2 appraisals of each of inventory, pharmacy
scripts and intellectual property in any 12 month period at the expense of
Borrowers so long as Excess Availability is not less than the greater of (A)
20.0% of the Combined Loan Cap or (B) $335,000,000 during such 12 months;

 

(ii)    3 field examinations and 3 appraisals of each of inventory, pharmacy
scripts and intellectual property in any 12 month period at the expense of
Borrowers if at any time Excess Availability during such 12 months is less than
the greater of (A) 20.0% of the Combined Loan Cap or (B) $335,000,000; and

 

(iii)   such other field examinations and appraisals as Agent may request at any
time upon the occurrence and during the continuance of an Event of Default at
the expense of Borrowers, or at any time at the expense of Agent;

 

(c)   monthly financial statements, annual unqualified audited financial
statements and projections (on a monthly basis);

 

(d)  delivery of a certificate setting forth the calculation of Consolidated
EBITDA of the Company and its subsidiaries for the most recent period of twelve
(12) consecutive fiscal months;

 

(e)  other financial and collateral reports (including, rolling 13-week cash
flow projections and reporting); and

 

(f)   prior to the Closing Date, the Company shall provide monthly financial
statements for Fred’s Inc. and shall use reasonable best efforts to cause the
Seller to deliver monthly financial statements for the 1,200 retail stores of
the Acquired Business including the 4-Wall EBITDA. 

 



B-19 

 

 

  The term “Combined Loan Cap” means, at any time, (i) prior to the repayment in
full of the Term Loan Facility, the lesser of (A) the Maximum Credit, plus the
then outstanding principal amount of the term loans and commitments under the
ABL FILO Term Facility, plus the then outstanding principal amount of the term
loans and commitments under the ABL IP Term Facility, plus the then outstanding
principal amount of the loans and commitments under the Term Loan Facility or
(B) the sum of the Borrowing Base (without giving effect to the ABL FILO Push
Down Reserve, the ABL IP Push Down Reserve or the Term Loan Push Down Reserve),
plus the FILO Borrowing Base, plus the ABL IP Borrowing Base, plus the borrowing
base under the Term Loan Facility and (ii) after the repayment in full of the
Term Loan Facility, the lesser of (A) the Maximum Credit, plus the then
outstanding principal amount of the term loans and commitments under the ABL
FILO Term Facility, plus the then outstanding principal amount of the term loans
and commitments under the ABL IP Term Facility or (B) the sum of the Borrowing
Base (without giving effect to the ABL FILO Push Down Reserve or the ABL IP Push
Down Reserve), plus the FILO Borrowing Base, plus the ABL IP Borrowing Base.

The term “Loan Cap” means, at any time, the lesser of (i) the Borrowing Base at
such time and (ii) the Maximum Credit at such time.

The term “Excess Availability” as used herein means, at any time, (i) the Loan
Cap at such time (plus, with respect to the ABL FILO Term Facility and the ABL
IP Term Facility, at any time prior to the date that is ninety (90) days after
the Closing Date and solely to the extent the ABL FILO Term Facility and/or the
ABL IP Term Facility, as applicable, is not funded, the sum of (A) the lesser of
(x) the FILO Borrowing Base and (y) the undrawn commitments under the ABL FILO
Term Facility and (B) the lesser of (x) the ABL IP Borrowing Base and (y) the
undrawn commitments under the ABL IP Term Facility), minus (ii) the Revolving
Loans and Letters of Credit then outstanding. At all times Excess Availability
is tested the Borrowers shall certify to the Agent that all expenses, including
rent, trade payables and amounts due under the Transition Services Agreement
have been paid in the ordinary course of business, in all material respects.

Through the later of the date that is (x) the six (6) month anniversary of the
Closing Date and (y) sixty (60) days following the date that the Borrowers shall
have acquired 80% of all retail store locations (and related assets) required to
be acquired pursuant to the Acquisition Agreement, the Agent will, at the
expense of the Borrowers, retain Berkeley Research Group, LLC as a consultant
and financial advisor (“Agent’s Advisor”) to provide: (i) financial reporting
and borrowing base validation services (including, without limitation, rolling
13-week cash flow projections and reporting); (ii) pre-close evaluation of the
cash management and collateral reporting available off the clone system
following a month-end close during the ten (10) store pre-close testing project;
(iii) progress reporting on the Company’s progress relating to integration and
Transition Services Agreement processes; (iv) evaluation of the satisfactory
integration (during such period of engagement) and plan of integration of the
ERP system; and (v) financial advisory services as requested by the Agent and
approved by the Company.     Cash Management: As of the Closing Date, Loan
Parties shall have a cash management system in form and substance reasonably
satisfactory to Agent (it being understood that a cash management system similar
in function to that of Rite Aid Corporation shall be satisfactory to Agent).
Loan Parties will direct all credit card issuers and processors, and those
customers making payments on receivables, to remit payments to deposit accounts
that, subject to the Certain Funds Provision, are the subject of control
agreements among the applicable Loan Party, Agent and the depository bank in
form and substance reasonably satisfactory to Agent and Loan Parties will be
required to promptly remit any payments received by them to these accounts.
Funds deposited into the deposit accounts of Loan Parties shall be remitted to
Agent for application to the obligations upon a Cash Dominion Event.

 



B-20 

 



   



“Cash Dominion Event” means (a) Excess Availability is less than the greater of
(i) 15.0% of the Combined Loan Cap at any time or (ii) $270,000,000, or (b) an
event of default exists or has occurred and is continuing; provided, that,

 

(i)     to the extent that the Cash Dominion Event has occurred due to clause
(a) of this definition, if Excess Availability shall be equal to or greater than
the applicable amount for at least 30 consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as Excess
Availability may again be less than the amount in clause (a) of this definition,
and

 

(ii)    to the extent that the Cash Dominion Event has occurred due to clause
(b) of this definition, if such event of default is cured or waived or otherwise
no longer exists, the Cash Dominion Event shall no longer be deemed to exist or
be continuing.

 

Financial Covenant: Borrowers shall maintain minimum Excess Availability at all
times equal to the greater of (a) the sum of (i) 10% of the lesser of (A) the
Maximum Credit, plus the then outstanding principal amount of the term loans and
commitments under the ABL FILO Term Facility, plus the then outstanding
principal amount of the term loans and commitments under the ABL IP Term
Facility, and (B) the sum of the Borrowing Base (without giving effect to the
ABL FILO Push Down Reserve, ABL IP Push Down Reserve or the Term Loan Push Down
Reserve), plus the FILO Borrowing Base, plus the ABL IP Borrowing Base, and (ii)
at all times prior to the repayment in full of the Term Loan Facility, 5% of the
lesser of (A) the then outstanding principal amount of the loans and commitments
under the Term Loan Facility and (B) the borrowing base under the Term Loan
Facility, and (b) (x) from the Closing Date through the 60 day anniversary of
the Closing Date, $135,000,000 and (y) thereafter, $175,000,000.     Negative
Covenants: Subject to the Certain Funds Provisions and the Documentation
Principles, limited to the following, and subject to materiality and other
negotiated limitations and exceptions (including baskets in amounts to be agreed
for certain covenants), in each case as agreed by the parties, the credit
agreement governing the Credit Facility will contain the following negative
covenants: dividends, distributions, redemptions and repurchases of capital
stock; incurrence of debt (including capital leases, provided that indebtedness
in respect of Permitted Real Estate Financings shall be permitted) and
guarantees; repurchases, repayments, or prepayment of subordinated debt or
optional repurchases, prepayments or other optional payments in respect of other
debt; creation or suffering of liens; loans, investments and acquisitions
(including the acquisition of additional store locations under the Acquisition
Agreement after the Closing Date); affiliate transactions; changes in the
conduct of business, fiscal year or accounting practices; asset sales, store
closings, mergers, consolidations and other fundamental changes; restrictions
affecting subsidiaries; limitation on amendment of organizational documents and
certain material agreements (including the Acquisition Agreement and Transition
Services Agreement); use of proceeds; inventory and equipment with bailees; bank
accounts and credit card arrangements; and burdensome agreements.

 



B-21 

 

 

  The negative covenant on dividends, redemptions and repurchases of capital
stock and on optional prepayments of indebtedness will expressly allow such
dividends, redemptions and repurchases, or such optional prepayments, provided,
that, (i) no such dividends, redemptions and repurchases or optional prepayments
may be made on or before the second anniversary of the Closing Date (other than
dividends in an aggregate amount not to exceed $10,000,000 in any fiscal year,
so long as no default or event of default shall have occurred and be continuing
or would result therefrom (including under the Financial Covenant)) and (ii)
Loan Parties may make dividends, redemptions and repurchases of capital stock
and on optional prepayments of indebtedness after the second anniversary of the
Closing Date, provided that, (A) as of the date of any such payment in respect
thereof, and after giving effect thereto, each of the Payment Conditions (as
defined below) is satisfied and (B) Agent shall have received prior notice and
other information related to such transactions in a manner and on terms to be
agreed.

The negative covenants shall permit the Loan Parties to enter into one or more
(a) term loan real estate financings (“Mortgage Financing”) and/or (b) asset
dispositions consisting of sale-leaseback transactions (“Sale-Leaseback” and,
together with any Mortgage Financing, collectively, the “Permitted Real Estate
Financings”) of any owned real estate and related improvements including,
without limitation, with respect to any of the Acquired Distribution Centers so
long as (A) no default or event of default then exists or would arise therefrom,
(B) in the case of any Sale-Leaseback, (x) any disposition of any such property
shall be for the fair market value of such property being sold pursuant to such
Sale-Leaseback at the time of such disposition, (y) such Sale-Leaseback is made
pursuant to leases on market terms, and (z) the Loan Parties shall cause each
purchaser to enter into a collateral access agreement with the Agent on terms
reasonably satisfactory to the Agent (unless otherwise agreed by the Agent,
which shall not impair the right of the Agent to impose Reserves), (C) in the
case of any Mortgage Financing, (w) such indebtedness shall not have a maturity
date occurring prior to 91 days after the term of the Credit Facility or require
amortization payments in excess of monthly straight-line amortization on a
thirty (30) year term, (x) the Liens securing such Mortgage Financing shall not
at any time encumber any property other than the applicable Acquired
Distribution Center that is the subject of such financing, (y) the obligors
under any such Mortgage Financing shall not consist of any party that is not a
Loan Party (other than to the limited extent of any SPE holding title to such
Acquired Distribution Center), and (z) the Loan Parties shall cause each holder
of indebtedness under such Mortgage Financing (or agent therefor) to enter into
a collateral access agreement with the Agent on terms reasonably satisfactory to
the Agent (unless otherwise agreed by the Agent, which shall not impair the
right of the Agent to impose Reserves), (D) the aggregate Sale-Leaseback amount
indebtedness (including capitalized lease obligations) incurred pursuant to any
such Permitted Real Estate Financings shall not exceed $125,000,000 at any time
outstanding and (E) the net proceeds from any such Permitted Real Estate
Financings shall be applied as follows: (x) up to 30% of such net proceeds to
the repayment of the outstanding Term Loan Facility and (y) the remainder of
such net proceeds, first to the Revolving Loans (without permanent reduction in
commitments), second to cash collateralize Letters of Credit, third to the
outstanding ABL FILO Term Loans and fourth to the outstanding ABL IP Term Loans.

 



B-22 

 

 

  The negative covenant governing acquisitions after the Closing Date (other
than pursuant to the Acquisition Agreement) will expressly allow an acquisition,
provided that, except as otherwise provided below, (i) no acquisition or series
of related acquisitions involving consideration in excess of $40,000,000 per
year (of which, through the first anniversary of the Closing Date, not more than
$20,000,000 in the aggregate shall be paid in consideration of any acquisition
of assets not constituting prescription files), in any one case or in the
aggregate, shall occur prior to the second anniversary of the Closing Date;
provided that the limitations set forth in this clause (i) shall no longer apply
in the event that Excess Availability as of the fiscal year ended January 2018
is greater than $500,000,000, (ii) as of the date of any such acquisition and
after giving effect thereto, each of the Payment Conditions is satisfied, (iii)
the acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that Borrowers are engaged in,
(iv) the board of directors (or other comparable governing body) of the person
to be acquired shall have duly approved such acquisition and such person shall
not have announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition will violate applicable
law, and (v) Agent shall have received prior notice and other information
related to such transactions in a manner and on terms to be mutually agreed.

 



B-23 

 

 

  The negative covenants will include a provision permitting the acquisition by
the Borrowers of additional stores (and related assets) from Seller under the
Acquisition Agreement, provided that the consummation of any such Subsequent
Closing shall be subject only to the following conditions (the “Subsequent
Acquisition Conditions”): (a) the closing of the acquisition of Purchased Assets
pursuant to such Subsequent Closing, in accordance with the Acquisition
Agreement, (b) as of the date of any such purchase and after giving effect
thereto, Excess Availability shall be not less than the greater of (x) 25% of
the Combined Loan Cap and (y) $200,000,000 (determined after giving effect to
the acquisition of the eligible assets related to such stores), (c) to the
extent not previously provided, the Agent shall have received customary lien
release documents with respect to the assets then being acquired, (d) Agent
shall have received a current borrowing base certificate with respect to the
assets acquired pursuant to such Subsequent Closing, (e) Agent shall have
received not less than three business days’ prior written notice of the proposed
Subsequent Closing, (f) (i) at any time during the Acquisition Period (so long
as (after giving effect to the proposed Acquired Store Series) no more than (A)
six (6) Acquired Store Series shall have been made in reliance on this clause
(f)(i)(A) (of which, not more than two (2) such Series shall consist of Acquired
Store Series of less than 100 retail stores, unless (x) otherwise agreed to by
Agent (such agreement not to be unreasonably withheld or delayed)) and (B) at
any time after to the date that the Borrowers shall have acquired 67% of all
retail store locations and related assets required to be acquired pursuant to
the Acquisition Agreement, twenty-five (25) additional Acquired Store Series
shall have been made in reliance on this clause (f)(i)(B) (collectively, clauses
(A) and (B), the “LCT Limitation”)), (x) the Specified Representations shall be
true and correct in all material respects at such time where not already
qualified by materiality or “material adverse effect”, otherwise in all
respects, (y) the Acquisition Agreement Representations (set forth in (1) the
first sentence of Section 3.05 (or equivalent substitute provision) of the
Acquisition Agreement, (2) Section 3.09 (or equivalent substitute provision) of
the Acquisition Agreement, (3) second and third sentence of Section 3.13 (or
equivalent substitute provision) of the Acquisition Agreement, (4) the last
sentence of Section 3.15 (or equivalent substitute provision) of the Acquisition
Agreement, (5) the last sentence of Section 3.18 (or equivalent substitute
provision) of the Acquisition Agreement and (6) such other provisions of the
Acquisition Agreement, as mutually agreed by the Arrangers and the Borrowers)
will be true and correct as and to the same extent required by Section 6 of the
Commitment Letter (it being understood that references to “the Acquisition”
therein shall for this purpose refer to such Subsequent Closing) and (z) the
Seller shall have certified to the Borrowers that the covenants contained in the
first sentence of Section 5.01 (or equivalent substitute provision) of the
Acquisition Agreement (with respect to Inventory levels and prescription
volumes), Section 5.01(f) (or equivalent substitute provision) of the
Acquisition Agreement and such other Sections of the Acquisition Agreement (as
may be mutually agreed by the Arrangers and the Borrowers) have been complied
with in all material respects; and subject to upon satisfaction of such
conditions set forth in clauses (a) through this (f)(i), and the request of the
Company (which request shall be delivered in accordance with the terms of the
Loan Documents), Lenders will make Revolving Loans (or, at the option of the
Swing Line Lender, the Swing Line Lender shall made Swing Line Loans) the
proceeds of which shall be used to pay the purchase price for such Acquired
Store Series in the applicable Subsequent Closing in the amounts required by the
Acquisition Agreement, notwithstanding that any other conditions precedent set
forth below under the heading “Conditions Precedent to all Borrowings After the
Closing Date” with respect to such Revolving Loans are not satisfied as of the
date of such Revolving Loans, and (ii) at any time after the Acquisition Period
or after the LCT Limitation has been exceeded, the Borrowers shall have
satisfied all conditions precedent set forth below under the heading “Conditions
Precedent to all Borrowings” with respect to such Revolving Loans, and (g) Agent
shall have received a certificate of a responsible officer of the Company
certifying and attaching calculations demonstrating (as applicable), compliance
with each of the conditions set forth herein.       “Acquisition Period” means,
the period commencing on the Closing Date and ending on the six-month
anniversary of the Closing Date.

 



B-24 

 

 

Any new domestic or foreign subsidiary acquired pursuant to an acquisition after
the Closing Date will be joined as a Borrower or Guarantor (except as to any
subsidiary that is not required to be a Guarantor) and additional Loan Documents
executed and delivered in connection therewith. Assets acquired after the
Closing Date (other than pursuant to the terms of the Acquisition Agreement)
will only be eligible after a satisfactory field examination, appraisal and
legal diligence, subject, in all instances (including in respect of assets
acquired pursuant to the terms of the Acquisition Agreement), to reserves and
eligibility criteria.

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment the following:

 

(a)   The Agent shall have received unqualified audited financial statements for
the fiscal year of the Borrowers ended January 2019,

 

(b)   as of the date of any such transaction or payment, and after giving effect
thereto, no default or event of default shall exist or have occurred and be
continuing,

 

(c)   as of the date of any such transaction or payment, on a pro forma basis
and after giving effect thereto, either:

 

(i)     (A) the Excess Availability for the immediately preceding 30 consecutive
day period shall have been not less than the greater of (1) 20.0% of the
Combined Loan Cap or (2) $335,000,000, (B) the Excess Availability on the date
of such specified transaction or payment shall be not less than the greater of
such amounts, (C) Excess Availability as projected as of the end of each month
for each of the twelve (12) months following such transaction or payment (with
certain exceptions to be agreed) shall be not less than the greater of such
amounts and (D) the Fixed Charge Coverage Ratio based on the most recent
financial statement received by Agent prior to the date thereof for the 12 month
period prior thereto, shall be not less than 1.00 to 1.00; or

 

(ii)    provided that the Fixed Charge Coverage Ratio for any 12 month period
ended on or after the second anniversary of the Closing Date, shall not have
been less than 1.00 to 1.00, (A) the Excess Availability for the immediately
preceding 30 consecutive day period shall have been not less than the greater of
(1) 30.0% of the Combined Loan Cap or (2) $500,000,000, (B) the Excess
Availability on the date of such specified transaction or payment shall be not
less than the greater of such amounts, and (C) Excess Availability as projected
as of the end of each month for each of the twelve (12) months following such
transaction or payment shall be not less than the greater of such amounts; and, 

 



B-25 

 

 

  (d)   Agent shall have received a certificate of an authorized officer of
Borrowers certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.      
Borrowers shall not be permitted to consummate the Final APA Closing or
otherwise make any payments with respect to the TSA Termination Transactions
without providing the Agent with a Notice of TSA Termination not less than 90
days prior to the termination of the Transition Services Agreement (it being
understood and agreed that any acquisition pursuant to the Final APA Closing
shall be a permitted acquisition after the Closing Date, subject only to the
satisfaction of the Subsequent Acquisition Conditions and the provision of the
Notice of TSA Termination as provided above).     Events of Default: Limited to
the following, subject to the Documentation Principles, and subject to cure
periods to be agreed, materiality and other negotiated limitations, in each case
as agreed by the parties, the credit agreement governing the Credit Facility
will contain the following events of default: payment and performance defaults
under any of the Loan Documents, cross-defaults to other material indebtedness
(to be defined as indebtedness in excess of $25,000,000), an early termination
date occurs under any swap contract, breach of representations and warranties,
insolvency (whether or not insolvency proceedings have been instituted),
voluntary and involuntary bankruptcy, judgments and attachments in excess of an
amount to be agreed (or not subject to stay), non-monetary judgments that could
have a material adverse effect, revocation of (or attempted revocation of) any
guaranty, dissolution, change in control, impairment of a material portion of
the security, ERISA, actual or asserted invalidity or unenforceability of any
Loan Documents or liens securing obligations under the Loan Documents,
invalidity of subordination or intercreditor provisions, material uninsured
loss, felony indictment, injunction or court or other governmental order
preventing continuing conduct of all or any material part of the business
affairs of the Loan Parties, or suspension or termination of all or a
substantial portion of its business.     Conditions Precedent to All Borrowings:
Subject on (x) the Closing Date, to the Certain Funds Provision, and (y) with
respect to any Subsequent Closing, the Subsequent Acquisition Conditions, the
conditions to all Revolving Loans, ABL FILO Term Loans, ABL IP Term Loans and
Letters of Credit will consist of (a) prior written notice of the request for
such Revolving Loans ABL FILO Term Loans, ABL IP Term Loans or Letter of Credit
in accordance with the procedures set out in the Loan Documents, (b) the
accuracy of representations and warranties in the Loan Documents in all material
respects (except where qualified by materiality, then just the accuracy
thereof), (c) the absence of any default or event of default at the time of, and
after giving effect to the making of such Revolving Loans, ABL FILO Term Loans
or ABL IP Term Loans or the issuance (or amendment or extension) of such Letter
of Credit, and (d) after giving effect to any requested Revolving Loan, ABL FILO
Term Loan, ABL IP Term Loan or Letter of Credit, the outstanding Revolving Loans
and Letters of Credit will not exceed the lesser of the Maximum Credit or the
Borrowing Base; provided that with respect to any Revolving Loan, ABL FILO Term
Loan or ABL IP Term Loan used to consummate a Subsequent Closing, the foregoing
shall be limited to only the Subsequent Acquisition Conditions (it being
understood and agreed that Swing Line Lender may in its sole discretion, in lieu
of requesting Lenders to fund any such Revolving Loan or ABL FILO Term Loan,
fund a Swing Line Loan).

 



B-26 

 



    Conditions Precedent to Initial Borrowings: The conditions precedent to the
initial borrowings under the Credit Facility will consist of those conditions
precedent set forth in Section 6 of the Commitment Letter.     Assignments and
Participations: Each Lender will be permitted to make assignments of its
interest in the Credit Facility in a minimum amount equal to $5,000,000 to other
financial institutions (other than (to the extent not consented to by the
Company) Disqualified Lenders) approved by Agent, Swing Line Lender, Issuing
Banks, and the Company, which approval of the Company shall not be unreasonably
withheld, conditioned or delayed; provided, that, (a) the approval of the
Company not be required at any time that an event of default exists or has
occurred and is continuing, and (b) the approval of the Company shall not be
required in connection with assignments to other Lenders, to any affiliate of a
Lender, to any Approved Fund (as such term will be defined in the Loan
Documents), or for any participation.  The Company’s consent shall be deemed to
have been given if the Company has not responded within 10 business day of an
assignment request made in writing.  No assignment or participation may be made
to natural persons, any Loan Party or any of their affiliates or subsidiaries,
or any holder of any subordinated debt of a Loan Party or any Disqualified
Lenders that have been identified to Agent and whose identity is available to
each Lender on request.  Agent shall not have any responsibility or obligations
to determine whether any Lender or potential Lender is a Disqualified Lender and
will have no liability with respect to any assignment to a Disqualified Lender.

 



B-27 

 

 

    Amendments and Waivers:

Amendments, waivers and consents with respect to the provisions of the Loan
Documents will require the approval of Agent and the Required Lenders, provided
that, in addition to the approval of Required Lenders, (a) the consent of each
Lender directly and adversely affected thereby will be required with respect to
matters relating to (i) increases in the commitment of such Lender, (ii)
reductions of principal, interest or fees (provided that a waiver of default
interest, default or event of default shall not constitute a reduction of
interest for this purpose), (iii) extensions of final maturity or the due date
of any interest, fee or other payments, and (iv) changes to the order of
application of funds, (b) the consent of all Lenders will be required with
respect to: (i) modifications of the pro rata sharing requirements of the Loan
Documents, (ii) modification of the voting percentage or change in the
definition of “Required Lenders” or any other provisions specifying the number
of Lenders or portion of the Loans or commitments required to take any action
under the Loan Documents, (iii) permitting any Borrower to assign its rights
under the Loan Documents, (iv) releases of all or substantially all of the value
of the Collateral or guarantees (other than in connection with transactions
permitted pursuant to the Loan Documents), or (v) subordination of the lien on
Collateral in favor of Agent (other than with respect to certain permitted liens
to be agreed) or subordination of the payment of the obligations in respect of
the Credit Facility, (c) the consent of all Revolving Lenders will be required
with respect to: (i) increases in the percentages applied to eligible assets in
the Borrowing Base and (ii) modifications to the Borrowing Base or any
components thereof which would result in an increase in the amount of the
Borrowing Base (but exclusive of the right of the Agent to add, increase,
eliminate or reduce the amount of reserves or to exercise other discretion it
may have pursuant to such provisions), (d) the consent of all FILO Term Lenders
will be required with respect to certain matters, including (i) increases in the
percentages applied to eligible assets in the FILO Borrowing Base, (ii)
modifications to the FILO Borrowing Base or any components thereof which would
result in an increase in the amount of the FILO Borrowing Base (but exclusive of
the right of the Agent to add, increase, eliminate or reduce the amount of
reserves or to exercise other discretion it may have pursuant to such
provisions) and (iii) modifications of the “ABL FILO Push Down Reserve”, and (e)
the consent of all IP Term Lenders will be required with respect to certain
matters, including (i) increases in the percentages applied to eligible assets
in the ABL IP Borrowing Base, (ii) modifications to the ABL IP Borrowing Base or
any components thereof which would result in an increase in the amount of the
ABL IP Borrowing Base (but exclusive of the right of the Agent to add, increase,
eliminate or reduce the amount of reserves or to exercise other discretion it
may have pursuant to such provisions) and (iii) modifications of the “ABL IP
Push Down Reserve”. Matters affecting Agent, the Swing Line Lender or an Issuing
Bank will require the approval of such party.

 

“Required Lenders” means those non-defaulting Lenders who collectively hold more
than 50% of the total commitments or exposure under the Credit Facility,
provided, that, at any time that there are 2 or more unaffiliated Lenders,
“Required Lenders” must include at least 2 unaffiliated Lenders.

 

The Loan Documents shall contain customary provisions for replacing defaulting
Lenders, replacing Lenders claiming increased costs, tax gross ups and similar
required indemnity payments and replacing non-consenting Lenders in connection
with amendments and waivers requiring the consent of all Lenders or of all
Lenders adversely affected thereby so long as Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Credit Facility
shall have consented thereto.

 

Cost and Yield Protections: Customary for facilities and transactions of this
type, including customary tax gross-up provisions and including provisions
relating to Dodd-Frank, Basel III and FATCA.     Governing Law: New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York (other than certain security documents that will be governed by local law
as applicable or as the parties may otherwise agree), subject to the proviso set
forth in the “Governing Law” section of the Commitment Letter.

 



B-28 

 

 

    Expenses, Waivers and Indemnity:

The Loan Parties will pay all of the reasonable and documented out-of-pocket
costs and expenses and customary administrative charges incurred by Agent and
MLPFS (in its capacity as Arranger, Swing Line Lender and Issuing Bank),
including, without limitation, reasonable legal costs and expenses, reasonable
financial consultant and advisor costs and expenses, filing and search charges,
recording taxes, appraisals, and field examination charges and expenses,
provided, that, legal fees shall be limited to the reasonable fees of one
counsel for Agent and, in addition, one local counsel in each appropriate
jurisdiction and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction,
and in the case of the enforcement, collection or protection of the rights of
Lenders, in addition, one additional counsel for the Lenders in the absence of
any conflict of interest.

 

Waivers to include, but not be limited to a waiver by Agent, Lenders and each
Loan Party of its rights to jury trial; waiver by each Loan Party of claims for
special, punitive, exemplary, indirect or consequential damages in respect any
breach or alleged breach by Agent, Arrangers, Issuing Bank or any Lender of any
of the Loan Documents.

 

Loan Parties shall indemnify and hold harmless Agent, Arrangers, Lenders and
Issuing Banks and their respective directors, officers, agent, representatives
and employees from and against all losses, claims, damages, expenses, or
liabilities including, but not limited to, reasonable and documented legal or
other expenses incurred in connection with investigating, preparing to defend,
or defending any such loss, claim, damage, expenses or liability, incurred in
respect of the Credit Facility or the relationship between Agent, any Arranger,
any Lender or Issuing Bank and any Loan Party (provided, that, the obligation to
reimburse any indemnified person for legal fees and expenses shall be limited to
legal fees and expenses of one firm of counsel for all such indemnified persons
and one local counsel in each appropriate jurisdiction (and, to the extent
required by the subject matter, one specialist counsel for each such specialized
area of law in each appropriate jurisdiction) and in the case of an actual or
perceived conflict of interest as determined by the affected indemnified person,
one counsel for such affected indemnified person), except that the foregoing
indemnity will not, as to any Indemnified Person, apply to costs, expenses or
liabilities to the extent they (a) are found in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from (i) the willful
misconduct, bad faith or gross negligence of such indemnified person or (ii) a
material breach of the material obligations of such indemnified person under the
Commitment Letter, the Fee Letters or the Loan Documents or (b) relate to any
claim, litigation, investigation or proceeding solely between or among
indemnified persons other than (x) claims against any Agent, Arranger or Lenders
or their respective affiliates, in each case in their respective capacities or
in fulfilling their respective roles as the agent or arranger or any other
similar role under the Credit Facility as the case may be (excluding their role
as a Lender) to the extent such persons are otherwise entitled to
indemnification and (y) claims arising out of any act or omission on the part of
the Loan Parties or their subsidiaries or affiliates. 

 



B-29 

 

 

This Summary of Principal Terms and Conditions for the Credit Facility is not
meant to be, nor shall it be construed as an attempt to describe all of the
terms of the documentation, or the specific phrasing for, the provisions of the
documentation. Rather, it is intended only to outline certain material terms to
be included in the Loan Documents, provided that the Loan Documents will not
contain any conditions precedent to (x) the initial borrowings under the Credit
Facility other than those set forth in Section 6 of the Commitment Letter and
(y) borrowings used to consummate a Subsequent Closing under the Credit Facility
other than the Subsequent Acquisition Conditions. All references to any
Commitment Party in this Term Sheet include its successors and assigns and such
Commitment Party may designate one of its affiliates to act in its place in any
of the roles for which it is specified in the Term Sheet.

 

B-30 

 

 

SCHEDULE 1
TO
EXHIBIT B TO COMMITMENT LETTER

 

Interest and Certain Fees

 

Interest Rate Options:

Borrowers may elect that Revolving Loans (other than Swing Line Loans) bear
interest at a rate per annum equal to (a) the Base Rate (to be defined as the
highest of (i) the Federal Funds Rate plus 0.50%, (ii) the Bank of America prime
rate and (iii) the one (1) month LIBOR adjusted daily plus 1.00%) plus the
Applicable Margin or (b) the LIBOR Rate plus the Applicable Margin. Swing Line
Loans will bear interest at a rate per annum equal to the Base Rate plus the
Applicable Margin. Borrowers may elect that ABL FILO Terms Loans bear interest
at a rate per annum equal to (a) the Base Rate plus the Applicable Margin or (b)
the LIBOR Rate plus the Applicable Margin. If LIBOR or the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of the Credit
Facility.

 

As used herein:

 

“Applicable Margin” means with respect to Revolving Loans, other than Swing Line
Loans, ABL FILO Term Loans, and ABL IP Term Loans, a percentage determined in
accordance with the pricing grids attached hereto as Schedule 2 to Exhibit B to
the Commitment Letter.

 

“LIBOR Rate” means the rate per annum equal to the London Interbank Offered
Rate, or a comparable or successor rate which rate is approved by the Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent in
its reasonable discretion from time to time) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of any interest period,
for Dollar deposits (for delivery on the first day of such interest period) with
a term equivalent to such interest period. The LIBOR Rate shall be available for
interest periods of one, two, three or six months.

 

Interest rate reference terms will be subject to customary provisions, including
applicable reserve requirements, limits on the number of outstanding LIBOR Rate
loans and minimum amounts of each LIBOR Rate loan.

 

Unused Line Fee: Borrowers shall pay to Agent an unused line fee calculated at
0.50% per annum until the last day of the 3rd full month after the Closing Date
and adjusted thereafter every month to an amount equal to 0.50% per annum if the
average of the outstanding Revolving Loans and Letters of Credit during the
immediately preceding month is less than 50% of the Maximum Credit and 0.375%
per annum if the average of the outstanding Revolving Loans and Letters of
Credit during the immediately preceding month is equal to or greater than 50% of
the Maximum Credit.  The unused line fee shall be calculated based on the then
applicable percentage multiplied by the difference between the Maximum Credit
and the average outstanding Revolving Loans and Letters of Credit during the
immediately preceding month and payable monthly in arrears.  Swing Line Loans
will not be considered in the calculation of either the amount or the level of
the rate of the unused line fee.

 



B-31 

 

 

    ABL FILO Term Facility
Unused Commitment Fee: Borrowers shall pay to Agent an unused commitment fee in
respect of the ABL FILO Term Facility calculated at 0.50% per annum until the
funding of all ABL FILO Term Loans under the ABL FILO Term Facility.  The unused
commitment fee in respect of the ABL FILO Term Facility shall be calculated
based on 0.50% per annum multiplied by the difference between the aggregate
commitments under the ABL FILO Term Facility and the outstanding ABL FILO Term
Loans during the immediately preceding month (calculated on a daily basis) and
payable monthly in arrears.       ABL IP Term Facility
Unused Commitment Fee: Borrowers shall pay to Agent an unused commitment fee in
respect of the ABL IP Term Facility calculated at 0.50% per annum until the
funding of all ABL IP Term Loans under the ABL IP Term Facility.  The unused
commitment fee in respect of the ABL IP Term Facility shall be calculated based
on 0.50% per annum multiplied by the difference between the aggregate
commitments under the ABL IP Term Facility and the outstanding ABL IP Term Loans
during the immediately preceding month (calculated on a daily basis) and payable
monthly in arrears.       Letter of Credit Fees: Borrowers shall pay to Agent,
for the account of Lenders (to the extent and in accordance with the
arrangements by and among Lenders), on the daily outstanding balance of Letters
of Credit, a letter of credit fee which shall accrue at a per annum rate equal
to the Applicable LIBOR Rate Margin for the ABL Revolving Facility times the
daily outstanding balance of the undrawn amount of all outstanding Letters of
Credit, payable monthly in arrears.  In addition, Borrowers shall pay customary
issuance, arranging and other fees of the Issuing Bank.     Default Rate:
Following the occurrence and during the continuance of an event of default, the
applicable rates of interest for all Revolving Loans, ABL FILO Term Loans, ABL
IP Term Loans and commitments and rate for letter of credit fees shall be
increased by 2% per annum above the otherwise then applicable rates.       Rate
and Fee Basis; Payment Dates: All per annum rates and fees will be computed on
basis of actual days elapsed over a 360 day year (or 365 or 366 days, as the
case may be, in the case of Revolving Loans, ABL FILO Term Loans or ABL IP Term
Loans for which the Base Rate is used).  In the case of Revolving Loans, ABL
FILO Term Loans or ABL IP Term Loans for which the LIBOR Rate is used, interest
is payable on the last day of each relevant interest period or in the case of an
interest period longer than 3 months, then within 3 months, in arrears, and in
the case of Revolving Loans, ABL FILO Term Loans or ABL IP Term Loans for which
the Base Rate is used, interest is payable monthly in arrears.

 

B-32 

 

 

SCHEDULE 2
TO
EXHIBIT B TO COMMITMENT LETTER

 

Tier

 

Quarterly Average Excess Availability


Applicable LIBOR Rate
 Margin for the ABL Revolving Facility
Applicable
Base Rate Margin for the ABL Revolving Facility 1

Greater than 66 2/3% of the Maximum Credit

2.25% 1.25% 2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit


2.50%
1.50% 3

Less than or equal to 33 1/3% of the Maximum Credit

2.75% 1.75%

 

The Applicable Margin for the interest rates for the ABL Revolving Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 3 of the chart above until the last day of the second full fiscal
quarter after the Closing Date. The interest rates will be adjusted every fiscal
quarter thereafter based on the chart above. Commencing with the fifth (5th)
full fiscal quarter after the Closing Date, if the Consolidated Leverage Ratio
(to be defined in a manner to be agreed) for the four quarter period then ended
is less than 3.25 to 1.00, then so long as no default or event of default shall
have occurred and is continuing the margins set forth in the chart above shall
be decreased by 0.25% at all Tiers of the chart for the upcoming fiscal quarter
of the Borrowers (it being understood and agreed that any such decrease in
margins shall not be permanent, but shall be determined on a quarterly basis).

 

Tier 

 

Quarterly Average Excess Availability 


Applicable LIBOR Rate
 Margin for the ABL FILO Term Facility
Applicable
Base Rate Margin for the ABL FILO Term Facility 1

Greater than 66 2/3% of the Maximum Credit

3.75% 2.75% 2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit


4.00%
3.00% 3

Less than or equal to 33 1/3% of the Maximum Credit

4.25% 3.25%

 

B-33 

 

 

The Applicable Margin for the interest rates for the ABL FILO Term Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 2 of the chart above until the last day of the second full fiscal
quarter after the Closing Date. The interest rates will be adjusted every fiscal
quarter thereafter based on the chart above. Commencing with the fifth (5th)
full fiscal quarter after the Closing Date, if the Consolidated Leverage Ratio
(to be defined in a manner to be agreed) for the four quarter period then ended
is less than 3.25 to 1.00, then so long as no default or event of default shall
have occurred and is continuing the margins set forth in the chart above shall
be decreased by 0.25% at all Tiers of the chart for the upcoming fiscal quarter
of the Borrowers (it being understood and agreed that any such decrease in
margins shall not be permanent, but shall be determined on a quarterly basis).

 

Tier 

 

Quarterly Average Excess Availability 


Applicable LIBOR Rate
 Margin for the ABL IP Term Facility
Applicable
Base Rate Margin for the ABL IP Term Facility 1

Greater than 66 2/3% of the Maximum Credit

4.25% 3.25% 2

Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3% of
the Maximum Credit


4.50%
3.50% 3

Less than or equal to 33 1/3% of the Maximum Credit

4.75% 3.75%

 

The Applicable Margin for the interest rates for the ABL IP Term Facility shall
be the applicable percentage calculated based on the percentage set forth in
Tier 2 of the chart above until the last day of the second full fiscal quarter
after the Closing Date. The interest rates will be adjusted every fiscal quarter
thereafter based on the chart above. Commencing with the fifth (5th) full fiscal
quarter after the Closing Date, if the Consolidated Leverage Ratio (to be
defined in a manner to be agreed) for the four quarter period then ended is less
than 3.25 to 1.00, then so long as no default or event of default shall have
occurred and is continuing the margins set forth in the chart above shall be
decreased by 0.25% at all Tiers of the chart for the upcoming fiscal quarter of
the Borrowers (it being understood and agreed that any such decrease in margins
shall not be permanent, but shall be determined on a quarterly basis).

 

The Applicable Margin shall be calculated and established once every fiscal
quarter, effective as of the first day of such fiscal quarter and shall remain
in effect until adjusted thereafter at the end of such fiscal quarter.

 

B-34 

 

 

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin for the
ABL Revolving Facility, (b) as to Revolving Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
Revolving Facility, (c) as to ABL FILO Term Loans for which interest is
calculated based on the Base Rate, the Applicable Base Rate Margin for the ABL
FILO Term Facility, (d) as to ABL FILO Term Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
FILO Term Facility, (e) as to ABL IP Term Loans for which interest is calculated
based on the Base Rate, the Applicable Base Rate Margin for the ABL IP Term
Facility, and (f) as to ABL IP Term Loans for which interest is calculated based
on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL IP Term
Facility, in each case under clauses (a) through (f) determined if the Quarterly
Average Excess Availability for the immediately preceding fiscal quarter period
is at or within the amounts indicated for such percentage as of the last day of
the immediately preceding fiscal quarter.

 

The term “Quarterly Average Excess Availability” shall mean, at any time, the
average of the Excess Availability for the immediately preceding fiscal quarter
as calculated by Agent.

 

B-35 

 

 

EXHIBIT C
TO
COMMITMENT LETTER

 

Conditions Precedent to Initial Borrowings under Credit Facility

 

The conditions precedent to the initial borrowings under the Credit Facility
will consist of the condition precedent set forth in Section 6(a) of the
Commitment Letter and the following conditions precedent:

 

(a) The Arrangers shall have received (i) an effective Acquisition Agreement,
duly executed by each of the parties thereto, in form and substance satisfactory
to the Arrangers and the Agent in their sole discretion and (ii) evidence the
Acquisition (other than the Acquired Stores, the Acquired Distribution Centers,
the Corporate Infrastructure, and the related assets and liabilities to be
acquired in any Subsequent Closing or the Final APA Closing, as each of such
terms is defined in the Acquisition Agreement) shall have been, or,
substantially concurrently with the initial borrowing under the Credit Facility
shall be, consummated in all material respects in accordance with applicable
laws and the terms of the Acquisition Agreement (including the Ancillary
Agreements referred to therein). (b) The Acquired Store Series of the Company
commencing on the Closing Date shall not consist of less than 100 retail stores
of the Acquired Business (which, for the avoidance of any doubt, shall be
completed within 10 business days thereafter). (c) The Term Loan Facility shall
have been or, substantially concurrently with the initial borrowing under the
Credit Facility shall be, closed (but not funded).   (d)

Subject in all cases to the Certain Funds Provisions, the Agent shall have
received: (i) the loan agreement, guaranties, security agreements, pledge
agreements, intellectual property security agreements, Intercreditor Agreement,
collateral assignment of rights under acquisition documents (including any
transition services agreement) and other definitive documentation for the Credit
Facility, in each case to the extent the Loan Parties are party thereto,
executed and delivered by the applicable Loan Parties and the Commitment Parties
party thereto subject to and on terms and consistent with this Commitment Letter
(including the Funds Certain Provisions and Documentation Principles) and the
Fee Letters (including the “flex provisions” thereunder), (ii) a reasonably
satisfactory cooperation and license agreement from the Seller and its
affiliates in connection with the Agent’s and/or Lenders’ access to conduct
field examinations of the Purchased Assets, including, the Duplicate IT System
(as defined in the Acquisition Agreement) (subject to the limits on field
examinations set forth herein), use of any intellectual property licensed to the
Borrowers and exercise of rights and remedies under the Credit Facility
(including conducting “store closing” and similar themed sales), as applicable,
in respect of any retail stores of the Acquired Business subject to the
Transition Services Agreement or which utilize (in accordance with the
Acquisition Agreement) intellectual property of the Seller, (iii) customary
legal opinions, (iv) customary evidence of authority from each Loan Party, (v)
customary officer’s certificates from each Loan Party, (v) good standing
certificates (to the extent applicable) in the respective jurisdictions of
organization of each Loan Party, (vi) customary lien searches with respect to
each Loan Party, (vii) UCC financing statements for each Loan Party, (viii)
evidence of insurance coverage including certificates naming the Agent as
additional insured and lender’s loss payee to casualty and business interruption
insurance, (ix) current borrowing base certificate dated as of the Closing Date
(or such other date agreed to by Agent), and (x) borrowing request and
disbursement authorization letter (including funds flow memorandum). Agent shall
have received evidence that notices to each credit card processor used by
Borrowers have been sent to such credit card processor with respect to the
security interest of Agent and instructions to remit payments to a bank account
of Borrowers specified therein and not to change such bank account without the
prior written consent of Agent. Subject in all cases to the Certain Funds
Provision, Agent, for the benefit of itself, Lenders, Issuing Bank, bank product
providers, and swap providers shall hold perfected, first priority (subject to
certain specified permitted liens) security interests in and liens upon the ABL
Priority Collateral and perfected second priority (subject to certain specified
permitted liens) security interests in and liens upon the Term Loan Priority
Collateral (other than real property), and none of the Collateral shall be
subject to any other pledges, security interests, mortgages or assignments as
security, except for liens permitted under the Loan Documents. Receipt by Agent
of (A) customary payoff letters as to Fred’s existing ABL credit facility (the
“Existing Fred’s ABL”) reflecting the amounts required to repay in full all
outstanding obligations thereunder (other than (x) contingent indemnity and
expense reimbursement obligations for which no claims have been asserted and (y)
any letters of the credit outstanding thereunder which shall be permitted to be
rolled into the Credit Facility and “grandfathered” thereunder) and providing
that upon receipt of such funds all such arrangements under the Existing Fred’s
ABL are terminated and the liens securing any obligations thereunder are
released and (B) customary lien releases and discharges in respect of the
Existing Credit Facility for the assets acquired on the Closing Date under the
Acquisition Agreement.

 

C-1 

 

 

  On the Closing Date, after giving effect to the Transactions, the Company, the
Loan Parties and their respective subsidiaries shall not have any third party
debt for borrowed money other than (i) the Credit Facility, (ii) the Term Loan
Facility, (iii) ordinary course capital leases, purchase money indebtedness,
equipment financings, letters of credit, bank guarantees and surety bonds of the
Loan Parties and their respective subsidiaries that are not otherwise prohibited
by the Loan Documents, (iv) intercompany indebtedness of the Loan Parties and
their subsidiaries not otherwise prohibited by the Loan Documents and (v)
certain other debt for borrowed money that the Company and the Arrangers
reasonably agree may remain outstanding after the Closing Date.     (e) The
opening Excess Availability at closing after the application of proceeds of the
initial funding under the Credit Facility and/or issuance of initial Letters of
Credit under the Credit Facility and after payment of all fees and expenses of
the Transactions payable on the Closing Date, shall be not less than the greater
of (x) 25% of the Combined Loan Cap and (y) $200,000,000.   (f) Arrangers (and
each Lender) shall have received at least 5 business days prior to the Closing
Date all documentation and information as is reasonably requested by Arranger or
Agent or a Lender that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA Patriot Act, in each case to the extent requested in
writing at least 10 business days prior to the Closing Date.



C-2 

 

 

(g) Arrangers shall have received (i) (A) projected balance sheets, income
statements, statements of cash flows and projected Excess Availability,
Borrowing Base, FILO Borrowing Base and ABL IP Borrowing Base of the Company and
its subsidiaries after giving effect to the Transactions and covering the term
of the Credit Facility, which projections shall be on a monthly basis for the
twelve-month period following the Closing Date and on an annual basis thereafter
for the term of the Credit Facility, in each case with the results and
assumptions in all of such projections in form and substance reasonably
satisfactory to Arrangers (it being understood that Arrangers have received all
such projections under this clause (A) as of the date of the Commitment Letter)
and (B) to the extent the Company may prepare them, any updates and
modifications to such projected financial statements of the Company and its
subsidiaries, (ii) an opening pro forma balance sheet, income statements,
statements of cash flows for the Company and its subsidiaries (including the
Acquired Business) as of and for the twelve-month period ended at least 30
calendar days prior to the Closing Date, (iii) interim unaudited financial
statements of the Company and its subsidiaries for the year to date period ended
at least 30 calendar days prior to the Closing Date, with prior year comparison
since the last audited financial statements for which financial statements are
available, (iv) a quality of earnings report from Ernst & Young for the 1,200
retail stores of the Acquired Business setting forth 4-wall EBITDA for the
fiscal year ended January 28, 2017 and a report prepared by Seller’s management
setting forth 4-wall EBITDA for the 1,200 retail stores of the Acquired Business
for the period of 12 fiscal months ended April 29, 2017, and (v) acceptable
appraisals of each of inventory and pharmacy scripts for the 1,200 retail stores
of the Acquired Business and of the intellectual property of the Acquired
Business. (h) Arrangers shall have received a customary solvency certificate
from the chief financial officer of the Company substantially in the form
attached hereto as Annex I as of the Closing Date.   (i) All costs, fees and
expenses contemplated hereby or in the Fee Letters due and payable on the
Closing Date to Agent, Arrangers and Lenders in respect of the Transactions
shall have been paid, provided that invoices for any costs and expenses to be
reimbursed on the Closing Date must be received at least two business days (or
such later date as to which the Company may agree in its sole discretion) prior
to the Closing Date or otherwise such costs and expenses will be paid no later
than 10 days after the Closing Date.   (j) The Specified Representations shall
be true and correct in all material respects on the Closing Date where not
already qualified by materiality or “material adverse effect”, otherwise in all
respects, and the Acquisition Agreement Representations will be true and correct
as and to the extent required by Section 6 of the Commitment Letter. (k)
Arrangers shall have a syndication period prior to the Closing Date commencing
on June 9, 2017 and ending July 7, 2017.



C-3 

 

 

ANNEX I
TO
EXHIBIT C TO COMMITMENT LETTER

 

SOLVENCY CERTIFICATE
of
FRED’S, INC. AND ITS SUBSIDIARIES

 

[Pursuant to the [Credit Agreement], the undersigned hereby certifies, solely in
such undersigned’s capacity as chief financial officer of Fred’s, Inc. (the
“Company”) and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions occurring on the date hereof, including the making of any Revolving
Loans and the issuance of any Letters of Credit under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

(a)The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

(b)The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(c)the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

(d)the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.]

 

[Signature Page Follows]

 

Annex I-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

  [COMPANY]       By:       Name:     Title:

 

Annex I-2 

 

 

EXHIBIT D
TO
COMMITMENT LETTER

 

Form of Intercreditor Agreement

 

[Please see attached]

 

D-1 